




CREDIT AGREEMENT
Dated as of October 23, 2014
among
GREEN DOT CORPORATION
as the Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


SILICON VALLEY BANK,
as Documentation Agent


and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01


Defined Terms
1
 
1.02


Other Interpretive Provisions
36
 
1.03


Accounting Terms
37
 
1.04


Rounding
38
 
1.05


Times of Day
38
 
1.06


Letter of Credit Amounts
38
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
39
 
2.01


Commitments
39
 
2.02


Borrowings, Conversions and Continuations of Loans
39
 
2.03


Letters of Credit
43
 
2.04


Swing Line Loans
51
 
2.05


Prepayments
54
 
2.06


Termination or Reduction of Aggregate Revolving Commitments
56
 
2.07


Repayment of Loans
57
 
2.08


Interest
58
 
2.09


Fees
59
 
2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
59
 
2.11


Evidence of Debt
60
 
2.12


Payments Generally; Administrative Agent’s Clawback
61
 
2.13


Sharing of Payments by Lenders
62
 
2.14


Cash Collateral
63
 
2.15


Defaulting Lenders
64
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
66
 
3.01


Taxes
66
 
3.02


Illegality
71
 
3.03


Inability to Determine Rates
71
 
3.04


Increased Costs
72
 
3.05


Compensation for Losses
73
 
3.06


Mitigation Obligations; Replacement of Lenders
74
 
3.07


Survival
74
ARTICLE IV GUARANTY
74
 
4.01


The Guaranty
74
 
4.02


Obligations Unconditional
75
 
4.03


Reinstatement
76
 
4.04


Certain Additional Waivers
76
 
4.05


Remedies
76
 
4.06


Rights of Contribution
76
 
4.07


Guarantee of Payment; Continuing Guarantee
77
 
4.08


Keepwell
77
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
77
 
5.01


Conditions of Initial Credit Extension
77
 
5.02


Conditions to all Credit Extensions
81

  




--------------------------------------------------------------------------------




ARTICLE VI REPRESENTATIONS AND WARRANTIES
81
 
6.01


Existence, Qualification and Power
81
 
6.02


Authorization; No Contravention
82
 
6.03


Governmental Authorization; Other Consents
82
 
6.04


Binding Effect
82
 
6.05


Financial Statements; No Material Adverse Effect
82
 
6.06


Litigation
83
 
6.07


No Default
83
 
6.08


Ownership of Property; Liens
83
 
6.09


Environmental Compliance
83
 
6.10


Insurance
84
 
6.11


Taxes
84
 
6.12


ERISA Compliance
84
 
6.13


Subsidiaries
85
 
6.14


Margin Regulations; Investment Company Act
85
 
6.15


Disclosure
86
 
6.16


Compliance with Laws
86
 
6.17


Intellectual Property; Licenses, Etc
86
 
6.18


Solvency
87
 
6.19


Perfection of Security Interests in the Collateral
87
 
6.20


Business Locations
87
 
6.21


Labor Matters
87
 
6.22


Government Sanctions
87
 
6.23


PATRIOT Act
88
 
6.24


Anti-Corruption Laws
88
 
6.25


Bank Regulatory Matters
88
ARTICLE VII AFFIRMATIVE COVENANTS
89
 
7.01


Financial Statements
89
 
7.02


Certificates; Other Information
90
 
7.03


Notices
92
 
7.04


Payment of Obligations
93
 
7.05


Preservation of Existence, Etc
93
 
7.06


Maintenance of Properties
93
 
7.07


Maintenance of Insurance
93
 
7.08


Compliance with Laws
94
 
7.09


Books and Records
94
 
7.10


Inspection Rights
94
 
7.11


Use of Proceeds
95
 
7.12


Additional Subsidiaries
95
 
7.13


ERISA Compliance
95
 
7.14


Pledged Assets
96
 
7.15


Further Assurances
96
 
7.16


Compliance with Material Contracts
97
 
7.17


Deposit Accounts
97
 
7.18


Bank Regulatory Matters
97
ARTICLE VIII NEGATIVE COVENANTS
97





--------------------------------------------------------------------------------




 
8.01


Liens
98
 
8.02


Investments
100
 
8.03


Indebtedness
101
 
8.04


Fundamental Changes
102
 
8.05


Dispositions
103
 
8.06


Restricted Payments
103
 
8.07


Change in Nature of Business
104
 
8.08


Transactions with Affiliates and Insiders
104
 
8.09


Burdensome Agreements
105
 
8.10


Use of Proceeds
106
 
8.11


Financial Covenants
106
 
8.12


Prepayment of Subordinated Indebtedness, Etc
106
 
8.13


Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
107
 
8.14


Reserved
107
 
8.15


Sanctions
107
 
8.16


Capital Expenditures
107
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
108
 
9.01


Events of Default
108
 
9.02


Remedies Upon Event of Default
110
 
9.03


Application of Funds
111
ARTICLE X ADMINISTRATIVE AGENT
112
 
10.01


Appointment and Authority
112
 
10.02


Rights as a Lender
112
 
10.03


Exculpatory Provisions
113
 
10.04


Reliance by Administrative Agent
113
 
10.05


Delegation of Duties
114
 
10.06


Resignation of Administrative Agent
114
 
10.07


Non-Reliance on Administrative Agent and Other Lenders
115
 
10.08


No Other Duties; Etc
116
 
10.09


Administrative Agent May File Proofs of Claim
116
 
10.10


Collateral and Guaranty Matters
117
 
10.11


Treasury Management Banks and Swap Banks
118
ARTICLE XI MISCELLANEOUS
118
 
11.01


Amendments, Etc
118
 
11.02


Notices and Other Communications; Facsimile Copies
121
 
11.03


No Waiver; Cumulative Remedies; Enforcement
123
 
11.04


Expenses; Indemnity; and Damage Waiver
123
 
11.05


Payments Set Aside
125
 
11.06


Successors and Assigns
126
 
11.07


Treatment of Certain Information; Confidentiality
130
 
11.08


Set-off
131
 
11.09


Interest Rate Limitation
132
 
11.10


Counterparts; Integration; Effectiveness
132
 
11.11


Survival of Representations and Warranties
132
 
11.12


Severability
132





--------------------------------------------------------------------------------




 
11.13


Replacement of Lenders
133
 
11.14


Governing Law; Jurisdiction; Etc
134
 
11.15


Waiver of Right to Trial by Jury
135
 
11.16


Electronic Execution of Assignments and Certain Other Documents
135
 
11.17


USA PATRIOT Act
135
 
11.18


No Advisory or Fiduciary Relationship
136
 
11.19


Appointment of Borrower
136





















--------------------------------------------------------------------------------




SCHEDULES
 
1.01(a)
Pro Forma Consolidated Financial Statements
 
1.01(b)
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
6.1
Insurance
 
6.13
Subsidiaries
 
6.17
IP Rights
 
6.20(a)
Locations of Real Property
 
6.20(b)
Taxpayer and Organizational Identification Numbers
 
6.20(c)
Changes in Legal Name, State of Formation and Structure
 
8.01
Liens Existing on the Closing Date
 
8.02
Investments Existing on the Closing Date
 
8.03
Indebtedness Existing on the Closing Date
 
11.02
Certain Addresses for Notices
EXHIBITS
 
A
Form of Loan Notice
 
B
Form of Swing Line Loan Notice
 
C
Form of Revolving Note
 
D
Form of Swing Line Note
 
E-1
Form of Term Note
 
E-2
Form of Incremental Term Note
 
F
Form of Compliance Certificate
 
G
Form of Joinder Agreement
 
H
Form of Assignment and Assumption
 
I
Forms of U.S. Tax Compliance Certificates
 
J
Form of Secured Party Designation Notice
 
K
Form of Incremental Term Loan Lender Joinder Agreement
 
L
Form of Notice of Loan Prepayment
 
M
Form of Solvency Certificate









--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of October 23, 2014 among Green Dot
Corporation, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
RECITALS
WHEREAS, the Borrower is party to an Agreement and Plan of Merger dated as of
September 17, 2014 among, inter alios, the Borrower, SBBT Holdings, LLC, a
Delaware limited liability company (the “Target”), Patriot Merger Sub LLC, a
Delaware limited liability company and a Wholly Owned subsidiary of the Borrower
(“Merger Sub”), and Torrey Holdings, LLC, as the holder representative
(including all exhibits and schedules thereto, the “SBBT Merger Agreement”), in
connection with the acquisition (the “SBBT Acquisition”) of all of the Equity
Interests of the Target by the Borrower from the existing shareholders of the
Target (the “Sellers”), pursuant to which Merger Sub will merge with and into
the Target with the Target as the surviving company and a Guarantor hereunder;
and


WHEREAS, the SBBT Acquisition and the costs and expenses thereto will be
financed by (a) the issuance of 6,133,334 shares of common equity of the
Borrower in accordance with the terms of the Merger Agreement (the “Equity
Consideration”), (b) $68,000,000 of the Borrower’s balance sheet cash and (c)
the initial Credit Extensions hereunder on the Closing Date;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
substantially all of the property of another Person, or any division, line of
business or other business unit of another Person or (b) at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



1





--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The principal amount of the Aggregate Revolving Commitments in effect
on the Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided, that, if the commitment of
each Lender to make Revolving Loans and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments, (b)
with respect to such Lender’s portion of the outstanding Term Loan at any time,
the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loan held by such Lender at such time and (c) with
respect to such Lender’s portion of an outstanding Incremental Term Loan at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of such Incremental Term Loan held by such Lender at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption or other
agreement pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means (a) with respect to any Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan Lender
Joinder Agreement, and (b) with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit and the Commitment Fee, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):

 
Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurodollar Rate Loans
Base Rate Loans
  
1
> 1.25 to 1.0
0.40%
3.00%
3.00%
2.00%
 
2
< 1.25 to 1.0 but > 0.50 to 1.0
0.35%
2.75%
2.75%
1.75%
 
3
< 0.50 to 1.0
0.30%
2.50%
2.50%
1.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date to the

2



--------------------------------------------------------------------------------




first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b) for the fiscal quarter ending March 31,
2015 shall be determined based upon Pricing Tier 2. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Regulatory Authority” means the Board of Governors of the Federal Reserve
System, the Consumer Financial Protection Bureau, the Comptroller of the
Currency, the Federal Deposit Insurance Corporation and all other relevant bank
regulatory authorities (including, without limitation, relevant state bank
regulatory authorities).
“Bank Subsidiary” means (a) Green Dot Bank and (b) any other Subsidiary acquired
or formed after the Closing Date which is a “depository institution” within the
meaning of 12 U.S.C. Section 1813(c) (or any successor provision), as amended,
and those Subsidiaries acquired or formed after the Closing Date which are
regulated by any Bank Regulatory Authority.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired

3



--------------------------------------------------------------------------------




return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) U.S. Government Treasuries and
securities issued by U.S Government agencies, including Government-Sponsored
Enterprises, having maturities of not more than twelve months from the date of
acquisition, and other securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) readily marketable obligations issued by any state of the

4



--------------------------------------------------------------------------------




United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and having, at the time of acquisition, a rating of at least
A1 from Moody’s or A+ from S&P, (c) Dollar denominated demand deposits, time
deposits and certificates of deposit of (i) any Lender, (ii) any Bank
Subsidiary, provided that such deposits are owned by the Borrower or any
Non-Bank Subsidiary and are not maintained for the benefit of third parties in
connection with the Borrower’s prepaid card business, (iii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iv) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition, (d)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (e) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (f) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions (a)
through (e), (g) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing; and (h) solely with respect to
any Foreign Subsidiary, non-Dollar denominated (i) certificates of deposit of,
bankers acceptances of, or time deposits with, any commercial bank which is
organized and existing under the laws of the country in which such Foreign
Subsidiary maintains its chief executive office and principal place of business
provided such country is a member of the Organization for Economic Cooperation
and Development, and whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Foreign Bank”) and maturing
within 180 days of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank.
“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.


“CFC Indebtedness” means any intercompany loans, indebtedness or accounts
receivable owed by any CFC.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

5



--------------------------------------------------------------------------------




“Change of Control” means the occurrence of any of the following events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the Equity Interests of the Borrower entitled to
vote for members of the Board of Directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    the Borrower shall cease to own and control, directly or indirectly, 100%
of the Equity Interests of Green Dot Bank and each other Bank Subsidiary (if
any); or
(c)    a “change in control” or “fundamental change” (or any other defined term
having a similar purpose) as defined in the documents governing any Indebtedness
of the Borrower or any of its Subsidiaries the outstanding principal amount of
which exceeds in the aggregate the Threshold Amount shall occur.


“Closing Date” means the date hereof.
“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents. Notwithstanding anything
herein or in the other Loan Documents to the contrary, the term “Collateral”
shall not include any Excluded Property.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Deposit Account Control Agreements, the Mortgages and other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.14.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term Loan Commitment of such Lender and/or each Incremental Term Loan
Commitment of such Lender.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Company Material Adverse Effect” means any event, change, circumstance,
occurrence, effect, state of facts or development that (x) is or would
reasonably be expected to be materially adverse to the business, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Target and its Subsidiaries, taken as a whole or (y) materially impairs the
ability of the Target to consummate, or prevents or materially delays, the
merger of Merger Sub with and into the Target with the Target continuing as the
surviving entity, or would reasonably be expected to do so; provided, that, in
the case of (x) only, the following will be deemed not to be, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be a Company Material
Adverse Effect: any adverse change, effect, event, occurrence, state of facts or
development to

6



--------------------------------------------------------------------------------




the extent (but only to the extent) resulting from (1) the public announcement
or pendency of the transactions contemplated by the SBBT Merger Agreement
(provided, that, the exceptions in this clause (1) shall not apply to any breach
of any representation or warranty contained in Section 3.3, Section 3.9 and
Section 3.10 of the SBBT Merger Agreement (or any portion thereof), in each case
to the extent that the purpose of such representations or warranties (or portion
thereof) is to address the consequences resulting from the execution and
delivery of the SBBT Merger Agreement or satisfaction of conditions under the
SBBT Merger Agreement); (2) conditions affecting the U.S. economy as a whole or
the capital markets in general or the markets in which the Target operates; (3)
any act expressly required by the SBBT Merger Agreement (provided, that, the
exception in this clause (3) shall not apply to actions taken by the Target in
the ordinary course of business and without the consent of the Borrower); (4)
changes in GAAP; and (5) the commencement, continuation or escalation of a war,
armed hostilities or other international or national calamity or act of
terrorism directly involving the United States of America; it being understood
and agreed that in the case of clauses (2), (4) and (5) above, to the extent
that any such change, effect, event, occurrence, state of facts or development
has a disproportionate and adverse effect on the Target relative to other
businesses in the industry in which the Target operates, such change, effect,
event, occurrence, state of facts or development may be taken into account in
determining whether a Company Material Adverse Effect has occurred.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period of four (4)
consecutive fiscal quarters, for the Borrower and its Non-Bank Subsidiaries on a
consolidated basis, all capital expenditures, as determined in accordance with
GAAP; provided, that, Consolidated Capital Expenditures shall not include (a)
expenditures made with proceeds of any Involuntary Disposition or Disposition to
the extent such expenditures are used to purchase Eligible Assets (including,
with respect to any Involuntary Disposition, replacement or restoration of any
properties or assets that were the subject of such Involuntary Disposition), (b)
Permitted Acquisitions, (c) expenditures that are accounted for as capital
expenditures by the Borrower or any Non-Bank Subsidiary and that actually are
paid for or reimbursed by a Person other than the Borrower or any Subsidiary in
cash or Cash Equivalents and for which neither the Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation (other than any rent, utility, insurance, common
area charges or other similar expenses to be paid in the ordinary course of
business in connection with the transaction giving rise to the reimbursement
obligation) to such Person or any other Person (whether before, during or after
such period), and (d) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(x) used or surplus equipment traded in at the time of such purchase and (y) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business and up to the amount of any credit for the trade-in
value of any such used or surplus property exchanged or sold in connection with
such transaction.
“Consolidated Cash Taxes” means, for any period of four (4) consecutive fiscal
quarters, for the Borrower and its Non-Bank Subsidiaries on a consolidated
basis, the aggregate of all taxes, as determined in accordance with GAAP, to the
extent the same are paid in cash during such period.
“Consolidated EBITDA” means, for any period of four (4) consecutive fiscal
quarters, for the Borrower and its Non-Bank Subsidiaries on a consolidated
basis, an amount equal to Consolidated Net Income for such period plus (a) the
following (without duplication) to the extent deducted in calculating such
Consolidated Net Income, all as determined in accordance with GAAP:

7



--------------------------------------------------------------------------------




(i)    Consolidated Interest Charges for such period;
(ii)    the provision for federal, state, local and foreign income taxes payable
by the Borrower and its Non-Bank Subsidiaries for such period, including without
limitation any franchise taxes or other taxes based on income, profits or
capital;
(iii)    depreciation and amortization expense for such period;
(iv)    fees, costs and expenses of the Borrower and its Non-Bank Subsidiaries
for such period in connection with the negotiation, execution and delivery of
the Loan Documents (including any amendment or other modification thereto) and
the consummation of the Transactions, in an aggregate amount not to exceed
$15,000,000 during the term of this Agreement;
(v)    fees, costs and expenses of the Borrower and its Non-Bank Subsidiaries
for such period in connection with any equity offering of the Borrower (other
than, for the avoidance of doubt, the Equity Consideration), any Investment
permitted under Section 8.02 (including, for the avoidance of doubt, any
Permitted Acquisition), any Disposition permitted under Section 8.05 or any
issuance of bank credit facility or capital markets Indebtedness permitted under
Section 8.03 (including any refinancing of any such Indebtedness permitted under
Section 8.03), in each case, whether or not consummated; provided, that, the
aggregate amount added back pursuant to this clause (a)(v) for any four fiscal
quarter period shall not exceed $7,500,000 unless a greater amount is agreed to
by the Administrative Agent in its sole discretion (it being understood that in
no event shall the aggregate amount added to “Consolidated EBITDA” pursuant to
this clause (a)(v), for any four fiscal quarter period, exceed an amount equal
to ten percent (10%) of Consolidated EBITDA for such period (prior to giving
effect to any amounts added pursuant to this clause (a)(v));
(vi)    cash litigation expenses and other cash expenses for such period of the
Borrower and its Non-Bank Subsidiaries, in each case, not in the ordinary course
of business; provided, that, the aggregate amount added back pursuant to this
clause (a)(vi) for any four fiscal quarter period shall not exceed $7,500,000;
(vii)    any losses during such period resulting from the Disposition of any
asset of the Borrower or any Non-Bank Subsidiary outside of the ordinary course
of business, including, without limitation, any net loss from discontinued
operations and any net loss on the disposal of discontinued operations;
(viii)    non-cash stock based compensation expenses for such period; and
(ix)    any other non-cash charges, expenses or losses for such period
(excluding write-downs of accounts receivable and any other non-cash charges,
expenses or losses to the extent representing accruals of or reserves for cash
expenses in any future period or an amortization of a prepaid cash expense);
minus
(b)    the following (without duplication) to the extent included in calculating
such Consolidated Net Income, all as determined in accordance with GAAP:
(i)     all non-cash income or gains for such period;



8



--------------------------------------------------------------------------------




(ii)     any gains during such period resulting from the Disposition of any
asset of the Borrower or any Non-Bank Subsidiary outside of the ordinary course
of business, including, without limitation, any net income or gain from
discontinued operations and any net income or gain on the disposal of
discontinued operations; and


(iii)    federal, state, local and foreign income tax credits of the Borrower
and its Non-Bank Subsidiaries during such period;


plus
(c)    the amount of net cost savings and synergies projected by the Borrower in
good faith to be realized (calculated on a pro forma basis as though such items
had been realized on the first day of such period) by the Borrower and its
Non-Bank Subsidiaries as a result of actions taken or to be taken in connection
with the Transactions, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of Consolidated EBITDA
from such actions; provided, that (x) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 7.02, certifying that such net cost savings and synergies are
reasonably anticipated to be realized within eighteen (18) months after the
Closing Date, are factually supportable and are able to be accounted for as
adjustments pursuant to Article 11 of Regulation S X under the Securities Act,
all as determined in good faith by the Borrower, and (y) no cost savings or
synergies shall be included in any calculation of “Consolidated EBITDA” pursuant
to this clause (c) to the extent duplicative of any items otherwise included in
such calculation of “Consolidated EBITDA”, whether through a pro forma
adjustment or otherwise, for such period.
To the extent included in Consolidated Net Income, any non-cash gains or losses
from the mark-to-market of Swap Contracts and any currency translation gains and
losses shall be excluded from the calculation of Consolidated EBITDA.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended minus (ii) Consolidated
Maintenance Capital Expenditures for the four fiscal quarters most recently
ended to (b) Consolidated Fixed Charges for the period of the four fiscal
quarters most recently ended.
“Consolidated Fixed Charges” means, for any period of four (4) consecutive
fiscal quarters, for the Borrower and its Non-Bank Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Cash Taxes
for such period plus (b) the cash portion of Consolidated Interest Charges for
such period plus (c) Consolidated Scheduled Funded Debt Payments for such period
plus (d) the aggregate amount of cash Restricted Payments made during such
period to Persons other than the Borrower or a Subsidiary pursuant to Section
8.06(a), plus (e) without duplication of clause (a), the aggregate amount of
cash Restricted Payments made by the Borrower during such period pursuant to
Section 8.06(c), plus (f) the aggregate amount of cash Restricted Payments made
by the Borrower during such period pursuant to Section 8.06(g), all as
determined in accordance with GAAP. Notwithstanding the foregoing, for any
calculation of Consolidated Fixed Charges occurring prior to the one-year
anniversary of the Closing Date, actual cash Consolidated Interest Charges from
the Closing Date through the applicable fiscal quarter end shall be annualized
for purposes of calculating the cash portion of Consolidated Interest Charges
for the relevant calculation period of four fiscal quarters.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Non-Bank Subsidiaries on a consolidated basis determined in accordance with
GAAP.

9



--------------------------------------------------------------------------------




“Consolidated Interest Charges” means, for any period of four (4) consecutive
fiscal quarters, for the Borrower and its Non-Bank Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
“Consolidated Maintenance Capital Expenditures” means, for any period of four
(4) consecutive fiscal quarters, for the Borrower and its Non-Bank Subsidiaries
on a consolidated basis, the greater of (a) fifty percent (50%) of Consolidated
Capital Expenditures for such period and (b) all Consolidated Capital
Expenditures made in the ordinary course of business to maintain or replace
existing capital assets of the Borrower and its Non-Bank Subsidiaries, as
determined in accordance with GAAP.
“Consolidated Net Income” means, for any period of four (4) consecutive fiscal
quarters, for the Borrower and its Non-Bank Subsidiaries on a consolidated
basis, the net income of the Borrower and its Non-Bank Subsidiaries for that
period (excluding (a) extraordinary gains and losses for such period, (b) the
net income of any Non-Bank Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Non-Bank
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Non-Bank Subsidiary during such period, except that the Borrower’s equity in any
net loss of any such Non-Bank Subsidiary for such period shall be included in
determining Consolidated Net Income, (c) any income (or loss) for such period of
any Person if such Person is not the Borrower or a Non-Bank Subsidiary, except
that the Borrower’s equity in the net income of any such Person for such period
shall be included in Consolidated Net Income up to the amount of cash actually
distributed by such Person during such period to the Borrower or a Non-Bank
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Non-Bank Subsidiary, such Non-Bank Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) hereof) and (d) any income or loss attributable to the early
extinguishment of Indebtedness), as determined in accordance with GAAP.
“Consolidated Scheduled Funded Debt Payments” means for any period of four (4)
consecutive fiscal quarters, for the Borrower and its Non-Bank Subsidiaries on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Funded Indebtedness, as determined in accordance with GAAP. For
purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include the Attributable
Indebtedness in respect of Capital Leases, Securitization Transactions and
Synthetic Leases and (c) shall not include any voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05. Notwithstanding the
foregoing, for the four fiscal quarter periods ending December 31, 2014, March
31, 2015, June 30, 2015 and September 30, 2015, “scheduled payments of
principal” with respect to the Term Loan shall in the case of each such four
fiscal quarter period be deemed to be $22,500,000.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

10



--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Borrower.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or

11



--------------------------------------------------------------------------------




(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.
“Deposit Account Control Agreement” means any account control agreement by and
among any Loan Party, a depository bank or securities intermediary (as
applicable) and the Administrative Agent.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding: (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business, (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of surplus, obsolete or worn out property no longer used or useful in the
conduct of business of any Loan Party and its Subsidiaries, (c) any sale, lease,
license, transfer or other disposition of property to any Loan Party or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.02, (d) any Involuntary Disposition, (e) to the extent constituting
Dispositions, Restricted Payments permitted by Section 8.06, Investments
permitted by Section 8.02 and fundamental changes permitted by Section 8.04; (f)
the licensing, on a non-exclusive basis, of intellectual property in the
ordinary course of business; (g) the lapse or abandonment of intellectual
property that is, in the commercial judgment of the Borrower, no longer
economically practicable or commercially desirable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries; (h) the sale or
discount, in each case without recourse, of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof; (i) leases or subleases of real property entered into in the
ordinary course of business; (j) the surrender or waiver of contractual rights
or the settlement, release or surrender of contract or tort claims, in each
case, in the ordinary course of business; (k) the granting, creation or
existence of a Permitted Lien; (l) dispositions of cash, Cash Equivalents and
Eligible Investments; (m) dispositions of property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; (n) the sale or
issuance of Equity Interests by any Subsidiary of the Borrower to any Loan Party
or any Wholly-Owned Subsidiary of the Borrower that is not a Loan Party;
provided, that if the issuer of such Equity Interests is a Loan Party, the
recipient thereof shall be a Loan Party; (o) the sale or other disposition of a
de minimis number of shares of the Equity Interests of a Foreign Subsidiary in
order to qualify members of the governing body of such Subsidiary, if required
by applicable Law; and (p) other sales, transfers, licenses, leases or other
dispositions for aggregate consideration of

12



--------------------------------------------------------------------------------




less than $1,000,000 with respect to any transaction or series of related
transactions, and less than $2,500,000 in the aggregate in any fiscal year.
“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), or redeemable at the option of the holder thereof, in whole or in
part, or otherwise has any distributions or other payments which are mandatory
or otherwise required at any time, on or prior to the date that is one hundred
eighty-one (181) days after the Maturity Date or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (x) debt
securities or (y) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the date that is one hundred eighty-one (181) days
after the Maturity Date; provided, that, if such Equity Interests are issued
pursuant to a plan for the benefit of employees or other service providers of
the Borrower or any Subsidiary, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower or a Subsidiary in order to satisfy applicable statutory or regulatory
obligations or in connection with such employee’s or other service provider’s
termination, death or disability.
“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.
“Dollar” and “$” mean lawful money of the United States.
“Domestic C Corp.” means a Domestic Subsidiary that is treated as a
C-corporation for U.S. federal income tax purposes.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition. For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.
“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)) or for purposes of an assignment
permitted pursuant to Section 10.09, any acquisition vehicle formed pursuant to
Section 10.09 in connection with any credit bid.

13



--------------------------------------------------------------------------------




“Eligible Investments” means, as at any date, (a) U.S. Government Treasuries and
securities issued by U.S Government agencies, including Government-Sponsored
Enterprises, and other investments backed by full faith and credit of U.S.
Government having maturities of greater than twelve months from the date of
acquisition, (b) readily marketable obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing beyond one year from the date of
acquisition thereof and having, at the time of acquisition, a rating of at least
A1 from Moody’s or A+ from S&P, (c) Dollar denominated demand deposits, time
deposits and certificates of deposit of any Approved Bank, in each case with
maturities of greater than 270 days from the date of acquisition, (d) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P
or P-1 (or the equivalent thereof) or better by Moody’s and maturing beyond six
months of the date of acquisition, (e) corporate bonds issued by any domestic or
foreign corporation rated A (or the equivalent thereof) or better by S&P and A-2
(or the equivalent thereof) or better by Moody’s, (f) securities issued by any
domestic or foreign corporation pursuant to Rule 144A of the Securities Act and
rated A (or the equivalent thereof) or better by S&P and A-2 (or the equivalent
thereof) or better by Moody’s and (g) asset backed securities rated at least AAA
(or the equivalent thereof) or Aaa (or the equivalent thereof) by at least one
of the nine nationally recognized statistical rating organizations approved by
the SEC as of the date of this Agreement, in the case of each of clauses (a)
through (g), to the extent such Investments are permitted by the capital and
asset liability management policy approved by the Board of Directors of the
Borrower, as such policy is in effect on the Closing Date.
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Consideration” has the meaning set forth in the Recitals hereto.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that Equity Interests shall not include Convertible Bond
Indebtedness.


“ERISA” means the Employee Retirement Income Security Act of 1974.

14



--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;
provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the

15



--------------------------------------------------------------------------------




Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Deposit and Securities Accounts” means (a) zero balance accounts, (b)
payroll accounts, (c) withholding and trust accounts, (d) escrow accounts (to
the extent maintained by the Borrower and its Subsidiaries for the purpose of
establishing or maintaining escrow amounts for third parties), (e) employee
benefit accounts (including 401(k) accounts and pension fund accounts), (f)
deposit and securities accounts not located in the United States or any
political subdivision thereof, (g) tax withholding accounts (to the extent
maintained by the Borrower and its Subsidiaries exclusively for the purpose of
maintaining or holding tax withholding amounts payable to applicable
Governmental Authorities) and (h) any other deposit or securities account the
average daily balance of which, together with the aggregate average daily
balance of all other deposit accounts and securities accounts excluded pursuant
to this clause (h), does not exceed $1,000,000.
“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any owned or leased real or personal property which is located outside
of the United States, (b) motor vehicles and other assets to the extent
perfection must be obtained through notation on a certificate of title, and
letter of credit rights (other than to the extent a security interest in such
letter of credit rights can be perfected by filing a UCC-1), (c) the Equity
Interests of any Foreign Subsidiary or Foreign Subsidiary Holding Company to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.14(a), (d) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property,
(e) any CFC Indebtedness, (f) any leasehold interest of such Loan Party in real
property, (g) any owned real property interest of such Loan Party with a fair
market value of less than $2,000,000; provided, that, the aggregate fair market
value of all owned real properties of all Loan Parties classified as “Excluded
Property” pursuant to this clause (g) shall not exceed $5,000,000, (h) any
“intent-to-use” application for registration of a Trademark (as defined in the
Security Agreement) of such Loan Party filed in the United States Patent and
Trademark Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, (i) the Equity
Interests of any Bank Subsidiary of such Loan Party, (j) any segregated accounts
containing solely funds held or received on behalf of third parties (excluding,
for the avoidance of doubt, the Borrower or any Subsidiary), (k) any commercial
tort claim of such Loan Party that the Borrower has elected not to prosecute,
(l) any cash collateral posted by such Loan Party to any Person

16



--------------------------------------------------------------------------------




(other than any Loan Party or any Affiliate of any Loan Party) in the ordinary
course of business (including, for the avoidance of doubt, any account
containing solely such cash collateral), (m) any assets of such Loan Party as to
which the Administrative Agent and the Borrower agree in writing that the cost
of obtaining or perfecting a security interest in such assets is excessive in
relation to the value of such assets as Collateral, (n) any lease, license,
permit or other property or asset the pledge of which would violate applicable
law, rule or regulation or any contract or agreement, or require any contractual
third party consent or governmental consent, approval, license or authorization
(but only to the extent, and for so long as, such violation continues or such
consent, approval, license or authorization has not been obtained or the
requirement therefor continues and is not rendered ineffective by, or is
otherwise unenforceable under, the Uniform Commercial Code or any other
applicable law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code), and in the event any such violation ceases, or any
such consent, approval, license or authorization is obtained or the requirement
therefor eliminated or rendered ineffective, a security interest in such assets
shall be automatically and simultaneously granted under the Collateral Documents
and such assets shall be included as Collateral), and (o) any cash or securities
pledged to a Bank Subsidiary required to support collection of receivables in
excess of statutory concentration limits, in amounts necessary to cause such
Bank Subsidiary to comply with applicable Law.
“Excluded Subsidiary” means (a) any direct or indirect Domestic Subsidiary all
or substantially all of the assets of which consist of, directly or indirectly,
(i) the Equity Interests in one or more CFCs and/or (ii) CFC Indebtedness and
(b) any Domestic Subsidiary that is owned directly or indirectly by a CFC (other
than (i) a Domestic C Corp and (ii) a Domestic Subsidiary that is owned directly
or indirectly by a Domestic C Corp the income of which is treated for U.S.
federal income tax purposes as income of such Domestic C Corp).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 4.08
hereof and any and all guarantees of such Guarantor’s Swap Obligations by other
Loan Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such

17



--------------------------------------------------------------------------------




Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.
“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).
“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement dated as of September 17, 2014 among the
Borrower, Bank of America and MLPFS.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any (a) Excluded Subsidiary or (b)
Disregarded Entity any of the assets of which consist of (i) Equity Interests of
a CFC or (ii) CFC Indebtedness.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

18



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations, whether current or long-term, for borrowed money
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
(b)    all purchase money Indebtedness;
(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);
(d)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
(e)    all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable and other expenses accrued in
the ordinary course of business, including without limitation, deferred
compensation and (ii) any Earn Out Obligation or other post-closing balance
sheet adjustment prior to such time as it becomes due and payable and remains
unpaid for thirty days;
(f)    the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;
(g)    all obligations (other than those obligations which are at the sole
discretion of such Person and its Subsidiaries) of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Disqualified Stock, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;
(h)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
(i)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (h) above of another Person; and
(j)    all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is non-recourse to such Person (including by operation of law).
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

19



--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, consistently applied and as in effect from time
to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
any Bank Regulatory Authority and any other federal or state agency charged with
the supervision or regulation of depositary institutions or holding companies of
depositary institutions (as used herein, including any trust company
subsidiaries whether or not they take deposits), or engaged in the insurance of
depositary institution deposits).
“Green Dot Bank” means Green Dot Bank, a Utah state chartered bank and a
Wholly-Owned Subsidiary of the Borrower.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include any liability by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business or any customary and reasonable indemnity obligations in
effect on the Closing Date or otherwise entered into in the ordinary course of
business, including in connection with any Acquisition or Disposition or the
incurrence of Indebtedness or the issuance of Equity Interests, in any case to
the extent the subject transaction is otherwise permitted hereby. The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on
the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.12, (c) with respect to (i) Obligations under any Secured
Swap Agreement, (ii) Obligations under any Secured Treasury Management
Agreement, (iii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 4.01 and 4.08) under the Guaranty, the Borrower
and (d) the successors and permitted assigns of the foregoing; provided,
however, in no event shall any Foreign Subsidiary, Excluded Subsidiary or Bank
Subsidiary be a Guarantor.

20



--------------------------------------------------------------------------------




“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning specified in Section 3.03.
“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in any Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.
“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit K, executed and delivered in accordance
with the provisions of Section 2.02(f)(ii).
“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).
“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make an
Incremental Term Loan hereunder pursuant to an Incremental Term Loan Lender
Joinder Agreement; provided, that, at any time after the funding of an
Incremental Term Loan, determination of “Required Lenders” shall include the
Outstanding Amount of such Incremental Term Loan.
“Incremental Term Loan Maturity Date” shall be, with respect to any Incremental
Term Loan, as set forth in the applicable Incremental Term Loan Lender Joinder
Agreement.
“Incremental Term Note” has the meaning specified in Section 2.11(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all Funded Indebtedness;
(b)    the Swap Termination Value of any Swap Contract;
(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is non-recourse to such Person or such Subsidiary (including by
operation of law).

21



--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date or the
applicable Incremental Term Loan Maturity Date, as applicable; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date or the applicable
Incremental Term Loan Maturity Date, as applicable.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period with respect to any Revolving Loan or the Term Loan
shall extend beyond the Maturity Date; and
(d)    no Interest Period with respect to an Incremental Term Loan shall extend
beyond the Incremental Term Loan Maturity Date applicable to such Incremental
Term Loan.
“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
June 30, 2014, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant

22



--------------------------------------------------------------------------------




compliance, the amount of any Investment shall be (i) the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, minus (ii) the amount of dividends or distributions received
in connection with such Investment and any return of capital or repayment of
principal received in respect of such Investment that, in each case, is received
in cash or Cash Equivalents.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.
“IP Rights” has the meaning specified in Section 6.17.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.
“Joint Lead Arrangers” means MLPFS and Wells Fargo Securities, LLC, in their
respective capacities as joint lead arrangers and joint book runners.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
Notwithstanding the foregoing, Wells Fargo Bank, National Association shall be
the L/C Issuer with respect to the Existing Letters of Credit.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but



23



--------------------------------------------------------------------------------




any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that executes a lender joinder agreement or commitment
agreement in accordance with Section 2.02(f)(i), each Incremental Term Loan
Lender and, in the case of each of the foregoing, their respective successors
and assigns and, as the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letter(s) of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $10,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, as of any date of determination, an amount equal to (a)
unrestricted cash, Cash Equivalents and Eligible Investments of the Loan Parties
at such date that would be set forth on a consolidating balance sheet of the
Borrower for such date plus (b) the amount by which the Aggregate Revolving
Commitments as of such date exceed the Total Revolving Outstandings as of such
date, as certified to the Administrative Agent by the Borrower in a certificate
in form and substance reasonably satisfactory to the Administrative Agent;
provided, that, with respect to any calculation of “Liquidity” under the Loan
Documents, no more than $20,000,000 of Eligible Investments may be included in
such calculation.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Term Loan or Incremental Term
Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Incremental Term Loan Lender Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, each



24



--------------------------------------------------------------------------------




Collateral Document, the Fee Letter and any other agreement, instrument or
document designated by its terms as a “Loan Document” (but specifically
excluding Secured Swap Agreements and Secured Treasury Management Agreements).
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent) or financial condition of the Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party; (c) a material impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Maturity Date” means October 23, 2019; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Merger Sub” has the meaning set forth in the Recitals hereto.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book runner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest of any Loan Party in
real property (other than Excluded Property).





25



--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) Taxes paid or payable as a
result thereof (including any Taxes payable as a result of the repatriation of
proceeds by a Foreign Subsidiary to the extent such proceeds are used to make a
mandatory prepayment required under Section 2.05(b)), (c) in the case of any
Disposition, the amount necessary to retire (x) any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property or (y) any purchase money Indebtedness or Capital Leases, in
each case, secured by a Permitted Lien on the related property, (d) with respect
to any Disposition, any reserve for adjustment in respect of (i) the sale price
of the property that is the subject of such Disposition established in
accordance with GAAP and (ii) any liabilities associated with such property and
retained by such Loan Party or such Subsidiary after such Disposition and (e)
with respect to any Disposition or Involuntary Disposition, the pro rata portion
of the proceeds by any non-Wholly-Owned Subsidiary (calculated without regard to
this clause (e)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Wholly-Owned Subsidiary
as a result thereof; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (x) received upon the sale or
other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Disposition, Debt Issuance or Involuntary Disposition and
(y) upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount, or any offsetting other reserve) of any reserve
described in clause (d) above, or, if such liabilities have not been satisfied
in cash and such reserve not reversed within two (2) years after such
Disposition, the amount of such reserve.
“Non-Bank Subsidiary” means any Subsidiary that is not a Bank Subsidiary.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Term Notes
and/or the Incremental Term Notes, individually or collectively, as appropriate.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be in substantially the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.
“Obligations” means with respect to the Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document



26



--------------------------------------------------------------------------------




or otherwise with respect to any Loan or Letter of Credit, and (b) all
obligations of any Loan Party owing to a Treasury Management Bank or a Swap Bank
in respect of Secured Treasury Management Agreements or Secured Swap Agreements,
in the case of each of clauses (a) and (b), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the

27



--------------------------------------------------------------------------------




Internal Revenue Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal
Revenue Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Borrower or any Non-Bank Subsidiary; provided, that: (a) no Default or Event of
Default shall have occurred and be continuing or would result from such
Acquisition, (b) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a related line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof (other than, for the avoidance of
doubt, any business or activity prohibited by Section 8.07)), (c) in the case of
an Acquisition of the Equity Interests of another Person, the Board of Directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) upon giving effect to such Acquisition on a Pro
Forma Basis, (i) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), (ii) the Consolidated Leverage Ratio is less than or
equal to 1.625 to 1.0 and (iii) the Loan Parties have Liquidity of at least
$75,000,000, and with respect to any Permitted Acquisition in excess of
$2,500,000 individually or $10,000,000 in the aggregate with all other Permitted
Acquisitions in such fiscal year, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating compliance
with this clause (d), (e) the Borrower shall have delivered to the
Administrative Agent pro forma financial statements for the Borrower and its
Subsidiaries after giving effect to such Acquisition for the twelve month period
ending as of the most recent fiscal quarter in a form satisfactory to the
Administrative Agent, (f) subject to Section 2.02(f), the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) at and as if made as of the date of such Acquisition (after giving
effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date in which case they shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and except that for purposes of this clause (f),
the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, and (g) if such
transaction involves the purchase of an interest in a partnership between the
Borrower (or a Subsidiary) as a general partner and entities unaffiliated with
the Borrower or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by the Borrower newly formed for the sole
purpose of effecting such transaction.


“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





28



--------------------------------------------------------------------------------




“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition, Involuntary Disposition or sale, transfer or other disposition
that results in a Person ceasing to be a Non-Bank Subsidiary, income statement
and cash flow statement items (whether positive or negative) attributable to the
Person or property disposed of shall be excluded and (ii) with respect to any
Acquisition or Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Borrower and its Non-Bank Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information satisfactory to the Administrative Agent, (b) any retirement of
Indebtedness and (c) any incurrence or assumption of Indebtedness by the
Borrower or any Non-Bank Subsidiary (and if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (x) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Borrower and (y) any such calculation shall be
subject to the applicable limitations set forth in the definition of
Consolidated EBITDA; provided, further, that, at all times prior to the first
delivery of financial statements pursuant to Section 7.01(a) or (b), this
definition shall be applied based on the pro forma financial statements of the
Borrower and its Subsidiaries set forth on Schedule 1.01(a) hereto and
thereafter, based on the most recent financial statements delivered pursuant to
Section 7.01(a) or (b).
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction; provided, that, at all times
prior to the first delivery of financial statements pursuant to Section 7.01(a)
or (b), such certificate shall contain calculations based on the pro forma
financial statements of the Borrower and its Subsidiaries set forth on Schedule
1.01(a) hereto.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



29



--------------------------------------------------------------------------------




“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property:


(a)    a fully executed and notarized Mortgage encumbering the fee interest of
such Loan Party in such real property;


(b)    if obtained by such Loan Party, maps or plats of an as-built survey of
the sites of such real property certified to the title insurance company issuing
the policies referred to in clause (c) of this definition in a manner
satisfactory to such title insurance company, dated a date satisfactory to such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which they are based shall be sufficient
to delete any standard printed survey exception contained in the applicable
title policy and be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 2011 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
13, 14, 16,17, 18 and 19 on Table A thereof completed;


(c)    ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent;


(d)    evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Borrower and its Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent and
its successors and/or assigns as sole loss payee on behalf of the Lenders;


(e)    if requested by the Administrative Agent in its sole discretion, an
environmental questionnaire as to such real property, and if obtained by such
Loan Party, an environmental assessment report as to such real property in form
and from professional firms acceptable to the Administrative Agent;


(f)    if obtained by such Loan Party, evidence reasonably satisfactory to the
Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks); and


(g)    if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the

30



--------------------------------------------------------------------------------




Administrative Agent and each Lender, in form and substance reasonably
acceptable to the Administrative Agent.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided, that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or, solely with respect to a Guarantor that is a member managed limited
liability company for which another Loan Party is the sole member, the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer or controller of such Loan Party (or, with respect to any such Loan
Party that is itself a member managed limited liability company, any such
officer of the sole member of such Loan Party) in its capacity as the sole
member of such Guarantor) and, solely for purposes of the delivery of
certificates pursuant to Sections 5.01 or 7.12(b), the secretary or any
assistant secretary of a Loan Party (or, solely with respect to a Guarantor that
is a member managed limited liability company for which another Loan Party is
the sole member, the secretary or assistant secretary of such Loan Party (or,
with respect to any such Loan Party that is itself a member managed limited
liability company, any such officer of the sole member of such Loan Party) in
its capacity as the sole member of such Guarantor) and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in each
case, in form and substance satisfactory to the Administrative Agent.





31



--------------------------------------------------------------------------------




“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Loan Party or any Subsidiary or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to any such Person’s stockholders, partners or members (or the equivalent Person
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment, and (b) any payment made in cash to holders of
Convertible Bond Indebtedness in excess of the original principal (or notional)
amount thereof and interest thereon (and, to the extent not permissible to be
satisfied with shares of common stock, customary redemption, mandatory
conversion or similar premiums, if any).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or other agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Sanctions” has the meaning set forth in Section 6.22.
“SBBT Acquisition” has the meaning set forth in the Recitals hereto.
“SBBT Merger Agreement” has the meaning set forth in the Recitals hereto.
“SBBT Merger Documents” means the SBBT Merger Agreement and all other
agreements, instruments and documents executed and delivered in connection with
the SBBT Merger Agreement.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.



32



--------------------------------------------------------------------------------




“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party and any Swap Bank; provided, that, for any of the
foregoing to be included as a “Secured Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided, that, for any
of the foregoing to be included as a “Secured Treasury Management Agreement” on
any date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.
“Sellers” has the meaning set forth in the Recitals hereto.
“Solvent” or “Solvency” means, as of any date of determination, that on such
date (a) the sum of the liabilities (including contingent liabilities) of the
Borrower and the Guarantors, on a consolidated basis, does not exceed the
present fair value of the present assets of Borrower and the Guarantors, on a
consolidated basis, (b) the capital of the Borrower and the Guarantors, on a
consolidated basis, is not unreasonably small in relation to the operation of
their business as contemplated on such date, (c) the Borrower and the
Guarantors, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, liabilities including current
obligations, beyond their ability to pay such liabilities as they become
absolute and matured in the ordinary course of business, and (d) the present
fair saleable value of the present assets of the Borrower and the Guarantors, on
a consolidated basis, is not less than the amount that such Person will be
required to pay the probable liabilities (including contingent liabilities) as
such liabilities become absolute and matured in the ordinary course of business.
In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standards No. 5).
“Specified Loan Party” has the meaning set forth in Section 4.08.
“Specified Merger Agreement Representations” means such of the representations
made by the Target with respect to the Target and its subsidiaries and assets in
the SBBT Merger Agreement that are material to the interests of the Lenders, but
only to the extent that the Borrower (or its Subsidiary or Affiliate) has the
right to terminate its (or its Subsidiary’s or Affiliate’s) obligations under
the SBBT



33



--------------------------------------------------------------------------------




Merger Agreement, or decline to consummate the SBBT Acquisition, as a result of
a breach of such representations in the SBBT Merger Agreement.
“Specified Representations” means the representations and warranties made in
Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of
Section 6.02, Section 6.02(a), Section 6.02(c), Section 6.04, Section 6.14,
Section 6.18 (after giving effect to the consummation of the SBBT Acquisition
and the other Transactions), Section 6.19 (but only with respect to (i) assets
with respect to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code, (ii) the pledge and perfection of
security interests in Equity Interests (that are not Excluded Property) of the
Borrower’s material, wholly-owned Domestic Subsidiaries and (iii) other assets a
security interest in which is provided and perfected on the Closing Date after
the Loan Parties’ use of commercially reasonable efforts to do so), Section
6.22, Section 6.23 (but only with respect to OFAC and the PATRIOT Act) and
Section 6.24.
“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(excluding Indebtedness incurred for working capital purposes other than
pursuant to this Agreement), any Investment that results in a Person becoming a
Non-Bank Subsidiary, any Permitted Acquisition, any Disposition or other sale,
transfer or other disposition that results in a Non-Bank Subsidiary ceasing to
be a Non-Bank Subsidiary, or any Disposition of assets constituting a business
unit, line of business or division of the Borrower or any Non-Bank Subsidiary,
in each case whether by merger, consolidation or otherwise, and in each case, in
excess of (i) $1,000,000 for any such transaction (or series of related
transactions) or (ii) $5,000,000 for all such transactions in any fiscal year of
the Borrower, or (b) any other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis (including, for the avoidance of
doubt, for the purposes of clause (d) of the definition of “Permitted
Acquisition” and Sections 8.02(m), 8.03(k) and 8.06(g)).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and

34



--------------------------------------------------------------------------------




Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating thereto, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s) and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B or such other form as is approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to the lesser of (a) the Aggregate
Revolving Commitments and (b) $5,000,000. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Target” has the meaning set forth in the Recitals hereto.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01(b).
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).



35



--------------------------------------------------------------------------------




“Term Note” has the meaning specified in Section 2.11(a).
“Threshold Amount” means $15,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of unused Commitments, Revolving Credit Exposure, Outstanding Amount of
all Term Loans and Outstanding Amount of all Incremental Term Loans of such
Lender at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Transactions” means the closing of this Agreement, the issuance of the Equity
Consideration, the initial borrowings under this Agreement, the SBBT
Acquisition, and the payment of fees, commissions and expenses in connection
with the foregoing.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower, exclusive of director’s qualifying shares.

36



--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the

37



--------------------------------------------------------------------------------




Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Calculations. Notwithstanding anything to the contrary contained herein,
all calculations of the Consolidated Leverage Ratio (including for purposes of
determining the Applicable Rate) and the Consolidated Fixed Charge Coverage
Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable four quarter period to which such
calculation relates, and/or subsequent to the end of such four quarter period
but not later than the date of such calculation; provided, that, notwithstanding
the foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Fixed Charge Coverage Ratio for purposes of determining (x)
compliance with Section 8.11 and/or (y) the Applicable Rate, any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis that occurred subsequent to the end of the applicable four quarter
period shall not be given Pro Forma Effect. Notwithstanding anything to the
contrary herein, for purposes of calculating the Consolidated Leverage Ratio and
the Consolidated Fixed Charge Coverage Ratio at any time prior to the first
delivery of financial statements pursuant to Section 7.01(a) or (b), such
calculation shall be determined based on the pro forma consolidated financial
statements of the Borrower and its Subsidiaries set forth on Schedule 1.01(a)
hereto and thereafter, based on the most recent financial statements delivered
pursuant to Section 7.01(a) or (b). The parties hereto acknowledge and agree
that for purposes of all calculations hereunder, the principal amount of
Convertible Bond Indebtedness shall be the outstanding principal (or notional)
amount thereof, valued at par.
(d)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one

38



--------------------------------------------------------------------------------




place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.
(b)    Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Borrower in Dollars on the Closing Date in an amount not to exceed such
Lender’s Term Loan Commitment. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar Rate
Loans or a combination thereof, as further provided herein.
(c)    Incremental Term Loan. Subject to Section 2.02(f)(ii), on the effective
date of any Incremental Term Loan Lender Joinder Agreement, each Incremental
Term Loan Lender party to such Incremental Term Loan Lender Joinder Agreement
severally agrees to make its portion of a term loan (each such term loan, an
“Incremental Term Loan”) in a single advance to the Borrower in the amount of
its respective Incremental Term Loan Commitment with respect to such Incremental
Term Loan as set forth in the applicable Incremental Term Loan Lender Joinder
Agreement; provided, however, that after giving effect to such advances, the
Outstanding Amount of such Incremental Term Loan shall not exceed the aggregate
amount of the Incremental Term Loan Commitments set forth in the applicable
Incremental Term Loan Lender Joinder Agreement of the applicable Incremental
Term Loan Lenders. Amounts repaid on an

39



--------------------------------------------------------------------------------




Incremental Term Loan may not be reborrowed. Each Incremental Term Loan may
consist of Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided, that, each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.

40



--------------------------------------------------------------------------------




(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to all Loans.
(f)    The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Commitments
(but not the Letter of Credit Sublimit or the Swing Line Sublimit) by a maximum
aggregate amount of up to FIFTY MILLION DOLLARS ($50,000,000) as follows:
(i)    Increase in Aggregate Revolving Commitments. The Borrower may, at any
time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swing Line Sublimit) with additional Revolving
Commitments from any existing Lender with a Revolving Commitment or new
Revolving Commitments from any other Person selected by the Borrower and
acceptable to the Administrative Agent, the Swing Line Lender and the L/C
Issuer; provided, that:
(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;
(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase;
(C)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;
(D)    as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such increase, except to the extent that such representations and warranties
specifically

41



--------------------------------------------------------------------------------




refer to an earlier date, in which case they are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) as of
such earlier date, and except that for purposes of this Section 2.02(f)(i), the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01, and (y) no Default or
Event of Default exists;
(E)    Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Revolving Commitments pursuant to this Section 2.02(f)(i) and to
include thereon any Person that becomes a Lender pursuant to this Section
2.02(f)(i);
(F)    (x) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (2) any existing Lender
electing to increase its Revolving Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent; and
(G)    a Responsible Officer of the Borrower shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to any such increase in the Aggregate Revolving Commitments (and
assuming for such calculation that such increase is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11(a) and (b) as of the most recent fiscal quarter for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or (b).


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.
(ii)    Institution of Incremental Term Loans. The Borrower may, at any time,
upon prior written notice to the Administrative Agent, institute an Incremental
Term Loan; provided, that:
(A)    the Borrower (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of such Incremental Term Loan
from existing Lenders or other Persons acceptable to the Administrative Agent,
which Lenders shall join in this Agreement as Incremental Term Loan Lenders by
executing an Incremental Term Loan Lender Joinder Agreement or other agreement
acceptable to the Administrative Agent;
(B)    any such institution of an Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;
(C)    no Default or Event of Default shall exist and be continuing at the time
of any such institution;

42



--------------------------------------------------------------------------------




(D)    the Applicable Rate of an Incremental Term Loan shall be as set forth in
the applicable Incremental Term Loan Lender Joinder Agreement;
(E)    the Incremental Term Loan Maturity Date with respect to any Incremental
Term Loan shall be as set forth in the applicable Incremental Term Loan Lender
Joinder Agreement; provided, that, such date shall not be earlier than the
Maturity Date;
(F)    the scheduled principal amortization payments under an Incremental Term
Loan shall be as set forth in the applicable Incremental Term Loan Lender
Joinder Agreement; provided, that, the weighted average life of an Incremental
Term Loan shall not be less than the weighted life to maturity of the Term Loan;
(G)    Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the applicable Incremental Term Loan Lenders with
respect to an Incremental Term Loan as set forth in the applicable Incremental
Term Loan Lender Joinder Agreement;
(H)    as a condition precedent to such institution of an Incremental Term Loan
and the effectiveness of the applicable Incremental Term Loan Lender Joinder
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the date of such institution and effectiveness
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (I) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Incremental Term Loan, and (II) in the
case of the Borrower, certifying that, before and after giving effect to such
Incremental Term Loan, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 2.02(f)(ii), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (y) no Default or Event of Default exists; and
(I)    a Responsible Officer of the Borrower shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such institution of an Incremental Term Loan, the Loan Parties
would be in compliance with the financial covenants set forth in Sections
8.11(a) and (b) as of the most recent fiscal quarter for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or (b).


Notwithstanding anything to the contrary contained in this Section 2.02(f) or
the definition of “Permitted Acquisitions” to the contrary, if the proceeds of
such Incremental Term Loan or

43



--------------------------------------------------------------------------------




increase to the Aggregate Revolving Commitments are being used to finance a
Permitted Acquisition, (x) the reference in Section 5.02(a), this Section
2.02(f) and clause (g) of the proviso in the definition of “Permitted
Acquisitions” to the accuracy of the representations and warranties shall refer
to the accuracy of (1) the Specified Representations (or such other formulation
thereof as may be agreed by the lenders providing such Incremental Term Loan or
Revolving Loans), and (2) those representations made by the acquired company
with respect to such acquired company and its subsidiaries and assets in the
main transaction agreement governing such Permitted Acquisition that are
material to the interests of the lenders under such Incremental Term Loan or the
Aggregate Revolving Commitments, but only to the extent that the Borrower (or
its Subsidiary or Affiliate) has the right to terminate its (or its Subsidiary’s
or Affiliate’s) obligations under such transaction agreement, or decline to
consummate the proposed Permitted Acquisition, as a result of a breach of such
representations in such transaction agreement, and (y) the reference in Section
5.02(b), this Section 2.02(f) and clause (a) of the proviso in the definition of
“Permitted Acquisitions”, in each case, to Default and Event of Default shall
mean the absence of a Default or Event of Default at the time that the main
transaction agreement governing such Permitted Acquisition is executed and
delivered and the absence of an Event of Default under Sections 9.01(a), (f) or
(g) immediately prior to and after giving effect to the incurrence of such
Incremental Term Loan or increase to the Aggregate Revolving Commitments.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or any of its
Non-Bank Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Non-Bank
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (y)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Lender acknowledges and confirms that it
has a participation interest in the liability of the L/C Issuer under the
Existing Letters of Credit in a percentage equal to its Applicable Percentage of
the Revolving Loans. The Borrower’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.

44



--------------------------------------------------------------------------------




(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of

45



--------------------------------------------------------------------------------




Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require in connection
with the requested issuance. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require in connection with the requested amendment.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more

46



--------------------------------------------------------------------------------




applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Non-Bank Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided
that if the Borrower receives notice of such payment after 11:00 a.m. on the
Honor Date, the Borrower shall make such payment not later than 11:00 a.m. on
the following Business Day. If the Borrower fails to so reimburse the L/C Issuer
by the applicable payment time, the Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing

47



--------------------------------------------------------------------------------




(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the applicable
payment date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the conditions set forth in Section 5.02 (other
than the delivery of a Loan Notice) and provided that, after giving effect to
such Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided, that, the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) to the Administrative Agent for the account of the L/C Issuer
at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

48



--------------------------------------------------------------------------------




(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

49



--------------------------------------------------------------------------------




(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative

50



--------------------------------------------------------------------------------




Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit unless the L/C Issuer is prevented or prohibited from so paying
as a result of any order or directive of any court or other Governmental
Authority. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment in accordance,
subject to Section 2.15, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the daily maximum amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

51



--------------------------------------------------------------------------------




(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Non-Bank Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Non-Bank Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Non-Bank Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Non-Bank Subsidiaries.
2.04    Swing Line Loans.
(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment, (y) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

52



--------------------------------------------------------------------------------




(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice; provided, that, each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the

53



--------------------------------------------------------------------------------




Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section

54



--------------------------------------------------------------------------------




2.04 to refinance such Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Voluntary Prepayments.
(i)    Revolving Loans, Term Loan and Incremental Term Loans. The Borrower may,
upon notice from the Borrower to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, at any time or from
time to time voluntarily prepay Revolving Loans, the Term Loan and/or any
Incremental Term Loan in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid, whether the Loans to be
prepaid are the Revolving Loans, the Term Loan and/or an Incremental Term Loan
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that any notice of
prepayment of Loans may be conditioned upon the effectiveness of other credit
facilities or capital raising, the consummation of a particular Disposition or
the occurrence of a change of control as specified in such notice, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages. Each such prepayment of the Term Loan or an Incremental
Term Loan shall be applied to the Term Loan and all Incremental Term Loans on a
pro rata basis ratably to the remaining principal amortization payments of the
Term Loan and each such Incremental Term Loan until the Term Loan and all
Incremental Term Loans have been paid in full.
(ii)    Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
pursuant to delivery to the Swing Line Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess

55



--------------------------------------------------------------------------------




thereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that any notice of prepayment of Swing Line Loans may be
conditioned upon the effectiveness of other credit facilities or capital
raising, the consummation of a particular Disposition or the occurrence of a
change of control as specified in such notice, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified prepayment date) if such condition is not satisfied.
(b)    Mandatory Prepayments of Loans.
(i)    Revolving Commitments. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, the
Borrower shall immediately prepay Revolving Loans and/or the Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and the Swing Line Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.
(ii)    Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions and
Involuntary Dispositions to the extent such Net Cash Proceeds are not reinvested
in Eligible Assets (including, with respect to any Involuntary Disposition,
replacement or restoration of any properties or assets that were the subject of
such Involuntary Disposition) within 365 days of the date of such Disposition or
Involuntary Disposition (or, to the extent committed to be reinvested pursuant
to a written agreement entered into within such 365 day period, within 545 days
of such Disposition or Involuntary Disposition). Any prepayment pursuant to this
clause (ii) shall be applied as set forth in clause (iv) below.
(iii)    Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds. Any
prepayment pursuant to this clause (iii) shall be applied as set forth in clause
(iv) below.
(iv)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:
(A)    with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
ratably to Revolving Loans and Swing Line Loans and (after all Revolving Loans
and Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations;
(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first pro rata to the Term Loan and each Incremental Term Loan (ratably
to the remaining principal amortization payments of each Loan), then (after the
Term Loan and each Incremental Term Loan have been paid in

56



--------------------------------------------------------------------------------




full) to the Revolving Loans and then (after all Revolving Loans have been
repaid) to Cash Collateralize L/C Obligations (without a corresponding permanent
reduction in the Aggregate Revolving Commitments).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
(c)    Limitations. Notwithstanding any other provisions of this Section 2.05,
to the extent that any or all of the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary, of any Involuntary Disposition with respect to assets of a
Foreign Subsidiary or of any Debt Issuance by a Foreign Subsidiary would, in any
such case, give rise to a prepayment event pursuant to Section 2.05(b)(ii) or
(iii):
(i)    to the extent that the Borrower has determined in good faith after
consultation with the Administrative Agent that the inclusion of such Net Cash
Proceeds in the calculation of any prepayments required under Section
2.05(b)(ii) or (iii) would result in adverse tax consequences to the Borrower or
any Subsidiary, such Net Cash Proceeds will be excluded from any such
calculation of required prepayments for so long, but only for so long, as the
applicable adverse tax consequences remain; and
(ii)    the Loan Parties shall not in any event be required to repatriate cash
held by Foreign Subsidiaries in connection with a mandatory prepayment required
by Section 2.05(b)(ii) or (iii), subject, however, to the requirement to make
the prepayment that has otherwise become due under Section 2.05(b)(ii) or (iii)
(after giving effect to Section 2.05(c)(i)) from other sources upon the terms
therein, as if such Net Cash Proceeds had been received by the Borrower.
2.06    Termination or Reduction of Aggregate Revolving Commitments.
(a)    Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit. Any such notice of termination or reduction pursuant to
this Section 2.06(a) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

57



--------------------------------------------------------------------------------




(b)    Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the Aggregate Revolving
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.
(c)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
2.07    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender, (ii) the date ten (10) Business Days after such Swing
Line Loan is made and (iii) the Maturity Date.
(c)    Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in installments on the last Business Day of each March, June,
September and December and on the Maturity Date, in each case, in the respective
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02:


Payment Dates
Principal Amortization Payment
March, 2015
$5,625,000
June, 2015
$5,625,000
September, 2015
$5,625,000
December, 2015
$5,625,000
March, 2016
$5,625,000
June, 2016
$5,625,000
September, 2016
$5,625,000
December, 2016
$5,625,000
March, 2017
$5,625,000
June, 2017
$5,625,000
September, 2017
$5,625,000
December, 2017
$5,625,000
March, 2018
$5,625,000
June, 2018
$5,625,000
September, 2018
$5,625,000
December, 2018
$5,625,000
March, 2019
$5,625,000
June, 2019
$5,625,000


58



--------------------------------------------------------------------------------




September, 2019
$5,625,000
Maturity Date
Outstanding Principal Balance
of Term Loan

(d)    Incremental Term Loans. The Borrower shall repay the outstanding
principal amount of each Incremental Term Loan in the installments on the dates
and in the amounts set forth in the applicable Incremental Term Loan Lender
Joinder Agreement (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by any Loan
Party under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:

59



--------------------------------------------------------------------------------




(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender with a Revolving Commitment in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) at a rate per
annum equal to the product of (i) the Applicable Rate times (ii) the actual
daily amount by which the Aggregate Revolving Commitments exceed the sum of (y)
the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the Commitment Fee. The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Fee Letter. The Borrower shall pay to MLPFS and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or

60



--------------------------------------------------------------------------------




the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX. The Borrower’s obligations under this paragraph
shall survive for one (1) year following the termination of the Commitments of
all of the Lenders and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit C (a
“Revolving Note”), (ii) in the case of Swing Line Loans, be in the form of
Exhibit D (a “Swing Line Note”), (iii) in the case of the Term Loan, be in the
form of Exhibit E-1 (a “Term Note”) and (iv) in the case of an Incremental Term
Loan, be in the form of Exhibit E-2 or any form required by the applicable
Incremental Term Loan Lender Joinder Agreement (an “Incremental Term Note”).
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the

61



--------------------------------------------------------------------------------




next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing

62



--------------------------------------------------------------------------------




provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article V are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may

63



--------------------------------------------------------------------------------




exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.
2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 9.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person

64



--------------------------------------------------------------------------------




providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or

65



--------------------------------------------------------------------------------




held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable,

66



--------------------------------------------------------------------------------




purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the

67



--------------------------------------------------------------------------------




withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(i)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan

68



--------------------------------------------------------------------------------




Party shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to the Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

69



--------------------------------------------------------------------------------




(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this

70



--------------------------------------------------------------------------------




clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes (including any potential refund of
Taxes that is treated as an advance against future Taxes) as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference

71



--------------------------------------------------------------------------------




to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof or otherwise, (a) the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the applicable
offshore interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan or (ii) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to this clause
(a), “Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the applicable Impacted Loans, in which case,
such alternative interest rate shall apply with respect to such Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the applicable Impacted Loans under the first sentence of this Section 3.03, (2)
the Administrative Agent notifies the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the applicable Impacted Loans, or (3) any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative
interest rate or to determine or charge interest rates based upon such rate or
any Governmental Authority has imposed material restrictions on the ability of
such Lender to do any of the foregoing and, in each case, such Lender provides
the Administrative Agent and the Borrower written notice thereof.

72



--------------------------------------------------------------------------------




3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered .
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered; provided that the Borrower
shall not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lenders, or
issuers of letters of credit similar to the L/C Issuer, and not the result of
some specific reserve or similar requirement imposed on such Lender or the L/C
Issuer as a result of such Lender’s or the L/C Issuer’s special circumstances.

73



--------------------------------------------------------------------------------




(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the

74



--------------------------------------------------------------------------------




L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
4.01    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) the Obligation of a Guarantor that are guaranteed under this Guaranty
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

75



--------------------------------------------------------------------------------




4.02    Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full (other than (x) contingent indemnification
obligations as to which no claim has been asserted and (y) obligations and
liabilities under Secured Treasury Management Agreements and Secured Swap
Agreements as to which arrangements satisfactory to the applicable Treasury
Management Bank or Swap Bank have been made) and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Secured Swap Agreement or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreements or such Secured
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap

76



--------------------------------------------------------------------------------




Agreements or such Secured Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
4.03    Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
4.04    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05    Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.
4.06    Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full (other than (x)
contingent indemnification obligations as to which no claim has been asserted
and (y) obligations and liabilities under Secured Treasury Management Agreements
and Secured Swap Agreements as to which arrangements satisfactory to the
applicable Treasury Management Bank or Swap Bank have been made) and the
Commitments have terminated.
4.07    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

77



--------------------------------------------------------------------------------




4.08    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension.
This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    Loan Documents. Receipt by the Administrative Agent of:
(i)    executed counterparts of this Agreement, properly executed by a
Responsible Officer of each Loan Party and each Lender;
(ii)    Notes dated the Closing Date executed by a Responsible Officer of the
Borrower in favor of each Lender requesting Notes;
(iii)    executed counterparts of the Security Agreement, dated as of the
Closing Date and properly executed by a Responsible Officer of each Loan Party;
and
(iv)    executed counterparts of the Pledge Agreement, dated as of the Closing
Date and properly executed by a Responsible Officer of each Loan Party.
(b)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date.
(c)    Financial Statements. The Administrative Agent shall have received:
(i)    the Audited Financial Statements and the Interim Financial Statements;
and

78



--------------------------------------------------------------------------------




(ii)    the audited consolidated balance sheet of the Target and its
Subsidiaries for the fiscal year ended June 30, 2014, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Target and its Subsidiaries, including the
notes thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP;
(iii)    unaudited consolidated financial statements (including balance sheets
and statements of income or operations, shareholders’ equity and cash flows) of
the Borrower and its Subsidiaries and of the Target and its Subsidiaries, in
each case, for each fiscal quarter ended after December 31, 2013 or June 30,
2014, respectively, and, in each case, at least fifty (50) days prior to the
Closing Date;
(iv)    forecasts prepared by management of the Borrower, of consolidated and
consolidating balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement; and
(v)    pro forma consolidated and consolidating financial statements for the
Borrower and its Subsidiaries giving effect to all elements of the Transaction
to be effected on or before the Closing Date.
(d)    KYC Information. Each Lender shall have received all documentation and
other information that it has reasonably requested in writing at least 10 days
prior to the Closing Date and that it has reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
(h)    No Company Material Adverse Effect. There shall not have occurred since
September 17, 2014 a Company Material Adverse Effect.
(i)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:
(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

79



--------------------------------------------------------------------------------




(l)    Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:
(i)    searches of Uniform Commercial Code filings and tax and judgment liens in
the jurisdiction of formation of each Loan Party and each other jurisdiction
reasonably required by the Administrative Agent, disclosing no Liens other than
Permitted Liens;
(ii)    Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s discretion, to
perfect the Administrative Agent’s security interest in the Collateral;
(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank and undated stock powers attached thereto;
(iv)    searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices, disclosing no Liens other than (A) Permitted Liens and (B) Liens to be
released on the Closing Date;
(v)    duly executed notices of grant of security interest in substantially the
form required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties; and
(vi)    such Real Property Security Documents with respect to the fee interest
of any Loan Party in each real property (other than any Excluded Property)
identified on Schedule 6.20(a) as the Administrative Agent shall require.
provided, that, to the extent any Collateral is not or cannot be provided and/or
perfected on the Closing Date (other than the pledge and perfection of security
interests in the Equity Interests of the Borrower’s material, wholly owned
Domestic Subsidiaries (except with respect to certificated Equity Interests in
the Target and its Subsidiaries, which the Borrower covenants to deliver with
duly executed in blank and undated stock powers attached thereto not later than
one (1) Business Day after the Closing Date) and assets with respect to which a
lien may be perfected by the filing of a Uniform Commercial Code financing
statement) after the Loan Parties’ use of commercially reasonable efforts to do
so, then the delivery of such Collateral and/or the perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Credit Extensions under this Agreement on the Closing Date
but instead shall be delivered and/or perfected within thirty (30) days after
the Closing Date (or such longer period as the Administrative Agent agrees in
its sole discretion).
(m)    [Reserved].
(n)    Closing Certificate. Receipt by the Administrative Agent of (x) a
certificate, dated as of the Closing Date, signed by a Responsible Officer of
the Borrower certifying that (i) the conditions specified in Sections 5.01(e),
(k) and (l) have been satisfied and (ii) the Specified Representations shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the Closing Date after giving effect to
the SBBT Acquisition, the initial

80



--------------------------------------------------------------------------------




Credit Extensions hereunder and the other transactions contemplated by this
Agreement and/or the SBBT Merger Agreement to occur on the Closing Date and (y)
a certificate, dated as of the Closing Date, signed by a Responsible Officer of
the Target certifying that the Specified Merger Agreement Representations are
true and correct on the Closing Date to the extent that the Borrower (or its
Subsidiary or Affiliate) has the right to terminate its (or such Subsidiary’s or
Affiliate’s) obligations under the SBBT Merger Agreement, or decline to
consummate the SBBT Acquisition, as a result of a breach of such representations
in the SBBT Merger Agreement.
(j)    Solvency Certificate. Receipt by the Administrative Agent of a solvency
certificate, dated as of the Closing Date, from the Borrower’s chief financial
officer in substantially the form attached hereto as Exhibit M.
(k)    Consummation of the SBBT Acquisition. Receipt by the Administrative Agent
of evidence reasonably satisfactory to the Administrative Agent that the SBBT
Acquisition shall have been consummated, or substantially simultaneously with
the initial Credit Extensions hereunder, shall be consummated, in all material
respects in accordance with the terms of the SBBT Merger Agreement, which shall
be in full force and effect without any alteration, amendment, change,
supplement or waiver that is materially adverse to the Lenders and is not
consented to in writing by the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).
(l)    Existing Indebtedness. Receipt by the Administrative Agent of evidence
that all of the existing Indebtedness for borrowed money of the Borrower and its
Subsidiaries (other than Indebtedness permitted to exist pursuant to Section
8.03) shall have been repaid in full and all security interests related thereto
shall have been terminated on or prior to the Closing Date.
(m)    Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and
the Lenders of any fees required to be paid on or before the Closing Date.
(n)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.









81



--------------------------------------------------------------------------------




5.02    Conditions to all Credit Extensions.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(e)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.
(f)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(g)    The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding the foregoing, (x) the only representations and warranties the
accuracy of which shall be a condition to the availability of Credit Extensions
hereunder on the Closing Date shall be the Specified Representations and the
Specified Merger Agreement Representations, as set forth in Section 5.01(i) and
(y) Section 5.02(b) shall not be a condition to the availability of the initial
Credit Extensions hereunder on the Closing Date.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01    Existence, Qualification and Power.
Each Loan Party and each Bank Subsidiary (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) with respect to each
Loan Party, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (other
than with respect to the Borrower) (b)(i) (other

82



--------------------------------------------------------------------------------




than with respect to the Borrower) or (c), to the extent that failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
6.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than, for the
avoidance of doubt, pursuant to the Loan Documents) under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U or
Regulation X issued by the FRB); except in each case referred to in clause (b)
or (c) to the extent that such contravention or violation could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
6.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) the filing of any applicable notices pursuant to federal and state
securities laws or in connection with the exercise of default remedies.
6.04    Binding Effect.
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required to
be reflected on a consolidated balance sheet prepared in accordance with GAAP
and the footnotes thereto, show all material Indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof.
(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered

83



--------------------------------------------------------------------------------




thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
(c)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes (if any) to such financial statements) the consolidated and
consolidating financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
6.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to have a Material Adverse Effect.
6.07    No Default.
(a)    Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
(b)    No Default has occurred and is continuing.
6.08    Ownership of Property; Liens.
Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.
6.09    Environmental Compliance.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a)    Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.
(b)    Neither any Loan Party nor any Subsidiary has received any written notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any

84



--------------------------------------------------------------------------------




Responsible Officer of any Loan Party have knowledge or reason to believe that
any such notice will be received or is being threatened.
(c)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or will be named
as a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.
6.10    Insurance.
(a)    The properties of the Loan Parties and their Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined on Schedule
6.10.
(b)    The Borrower and the other Loan Parties maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that constitutes Collateral, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent.
6.11    Taxes.
Each Loan Party and its Subsidiaries have filed or caused to be filed all
federal and state income and other material tax returns required to be filed,
and have paid all federal and state income and other material Taxes levied or
imposed upon them prior to delinquency thereof, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. No Loan Party is party to any tax sharing agreement
with any Person that is not a Loan Party (other than commercial agreements
entered into in the ordinary course of business the principal purpose of which
is not related to Taxes).
6.12    ERISA Compliance.
(a)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such a letter is

85



--------------------------------------------------------------------------------




currently being processed by the Internal Revenue Service. To the best knowledge
of the Loan Parties, nothing has occurred that would prevent, or cause the loss
of, such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred and
neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Internal Revenue
Code) is sixty percent (60%) or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date; (iv) neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
6.13    Subsidiaries.
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (a) jurisdiction of
formation, (b) number of shares of each class of Equity Interests outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Loan Party or any Subsidiary, (d) designation of any
Subsidiary that is an Excluded Subsidiary or a Bank Subsidiary and (e) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Equity Interests of each Subsidiary of any Loan Party are validly
issued, fully paid and (in the case of Equity Interests of a Domestic Subsidiary
that is a corporation) non-assessable.
6.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

86



--------------------------------------------------------------------------------




(b)    None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
6.15    Disclosure.
Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; provided that to the extent any such agreements
instruments, restrictions or matters are included in materials otherwise filed
with the SEC and publicly available, such documents shall be deemed to be
disclosed pursuant to this sentence. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not materially misleading; provided that, (a) with respect
to projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made, (b) with respect to information relating to the
Borrower’s industry generally and trade data which relates to a Person that is
not the Borrower or a Subsidiary thereof, the Borrower represents and warrants
only that such information is believed by it in good faith to be accurate in all
material respects and (c) with respect to financial statements, other than
projected financial information, the Loan Parties represent only that such
financial statements were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and fairly present in all material respects the consolidated financial
condition of the applicable Person as of the dates indicated.
6.16    Compliance with Laws.
Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.17    Intellectual Property; Licenses, Etc.
Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, except to the extent the failure to own or possess
any such rights, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Set forth on Schedule 6.17 is a
list of all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date. Except for such claims and infringements
that could not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted and is pending by any Person challenging or questioning
the use of any IP Rights or the validity or effectiveness of any IP Rights, nor
does any Loan Party know of any such claim, and, to the knowledge of the Loan
Parties, the use of any IP Rights by any Loan Party or any of its Subsidiaries
or the granting of a right or a license in respect of any IP Rights from any
Loan Party or any of its Subsidiaries does not infringe on the rights of any
Person. As of the Closing Date, none of the IP Rights

87



--------------------------------------------------------------------------------




owned by any of the Loan Parties is subject to any licensing agreement or
similar arrangement except as set forth on Schedule 6.17.
6.18    Solvency.
The Borrower and its Subsidiaries are Solvent on a consolidated basis.
6.19    Perfection of Security Interests in the Collateral.
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, to the extent required to
be perfected in accordance with the terms of the Collateral Documents, and prior
to all other Liens other than Permitted Liens.
6.20    Business Locations.
Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of (a) the Borrower is (i) as set
forth on the signature pages hereto or (ii) as may be otherwise disclosed by the
Borrower to the Administrative Agent in accordance with Section 8.13(c) and (b)
each Guarantor is (i) as set forth on the signature pages hereto, (ii) as set
forth on the signature pages to the Joinder Agreement pursuant to which such
Guarantor became a party hereto or (iii) as may be otherwise disclosed by the
Loan Parties to the Administrative Agent in accordance with Section 8.13(c).
Except as set forth on Schedule 6.20(c), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation, or (iii) been party to a merger, consolidation or other change in
structure.
6.21    Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years
preceding the Closing Date.
6.22    Government Sanctions.
The Borrower represents that neither the Borrower nor any of its Subsidiaries
(collectively, the “Company”) or, to the knowledge of the Company, any director,
officer, employee, agent, affiliate or representative of the Company is an
individual or entity currently the subject to any sanctions administered or
enforced by the United States Government, including without limitation, the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union, Her Majesty’s Treasury
(“HMY”), or other relevant sanctions authority (“Sanctions”), nor is the Company
located, organized or resident in a country or territory that is the subject of
Sanctions.
6.23    PATRIOT Act.
To the extent applicable, the Borrower and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control

88



--------------------------------------------------------------------------------




regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (b) the PATRIOT Act.
6.24    Anti-Corruption Laws.
To the extent applicable, no part of the proceeds of any Loan or Letter of
Credit will be used by any Loan Party, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any similar laws, rules or regulations issued,
administered or enforced by any Governmental Authority having jurisdiction over
any of the Borrower or any other Loan Party.
6.25    Bank Regulatory Matters.
(a)    The Borrower is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended. The Borrower has complied in all
material respects with all federal, state and local laws pertaining to bank
holding companies, including the Bank Holding Company Act of 1956, as amended,
and there are no unsatisfied conditions precedent to its engaging in the
business of being a registered bank holding company.
(b)    Each of the Borrower and its Bank Subsidiaries is “well-capitalized” (as
defined at 12 C.F.R. 225.2(r) or the relevant regulation of the Borrower’s or
each of its Bank Subsidiaries’ primary federal bank regulator), and “well
managed” (as defined at 12 C.F.R. 225.2(s) or the relevant regulation of the
Borrower’s or each of its Bank Subsidiaries’ primary federal bank regulator),
and the rating of each Bank Subsidiary under the Community Reinvestment Act of
1997 (“CRA”) is no less than “satisfactory.”
(c)    Except as provided in the Borrower’s Federal Reserve System Order
Approving the Formation of a Bank Holdings Company, effective November 23, 2011,
no Bank Subsidiary is currently prohibited, directly or indirectly, under any
order of any Governmental Authority, under any applicable law, or under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Borrower, from making any other distribution on such Bank
Subsidiary’s Equity Interests, from repaying to the Borrower or any other
Subsidiary any loans or advances to such Bank Subsidiary or from transferring
any of such Bank Subsidiary’s properties, assets or operations to the Borrower
or any other Subsidiary.
(d)    The deposit accounts of each Bank Subsidiary are insured up to the
applicable limits by the Deposit Insurance Fund of the FDIC to the fullest
extent permitted by law and the rules and regulations of the FDIC, and no
proceeding for the revocation or termination of such insurance is pending or, to
the knowledge of the Borrower, threatened.
(e)    Neither the Borrower nor any Bank Subsidiary is subject or is party to,
or has received any notice or advice that any of them may become subject or
party to any investigation with respect to, any corrective, suspension or cease
and desist order or similar regulatory order, the assessment of civil monetary
penalties, articles of agreement, memorandum of understanding, a capital
directive, a capital restoration plan, restrictions that prevent or as a
practical matter impair the payment of dividends by any Bank Subsidiary or the
payments of any debt by the Borrower, restrictions that make the payment of the
dividends by any Bank Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under Section 8(a) of the
Federal Deposit Insurance Act or any similar enforcement action, measure or

89



--------------------------------------------------------------------------------






proceeding. There is no unresolved violation, criticism or exception by any
Governmental Authority with respect to any report or statement relating to any
examinations of the Borrower or any Bank Subsidiary, except as could not
reasonably be expected to have a Material Adverse Effect.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (x)
contingent indemnification obligations as to which no claim has been asserted
and (y) obligations and liabilities under Secured Treasury Management Agreements
and Secured Swap Agreements as to which arrangements satisfactory to the
applicable Treasury Management Bank or Swap Bank have been made), or any Letter
of Credit (other than Letters of Credit that have been Cash Collateralized)
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:
7.01    Financial Statements.
Deliver to the Administrative Agent (for further distribution to each Lender):
(a)    upon the earlier of the date that is ninety (90) days after the end of
each fiscal year of the Borrower and the date such information is filed with the
SEC, a consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated financial
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries; and
(b)    upon the earlier of the date that is forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
and the date such information is filed with the SEC, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries.

90



--------------------------------------------------------------------------------




7.02    Certificates; Other Information.
Deliver to the Administrative Agent (for further distribution to each Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Section 8.11
or, if any such Default shall exist, stating the nature and status of such event
(it being understood that such requirement may be satisfied by the inclusion of
a no-default statement in the footnotes to the financial statements delivered
pursuant to Section 7.01(a));
(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(c)    no later than sixty (60) after the end of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries containing, among other things, pro forma financial statements for
each quarter of the then current fiscal year;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders generally of any Loan Party, and copies of all annual, regular,
periodic and special reports and registration statements which a Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(e)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
containing information regarding the occurrence of any Dispositions, Involuntary
Dispositions and Debt Issuances during the period covered by such financial
statements for which the Company is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii) or (iii);
(f)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee of the Board of
Directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
(g)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities in excess of the Threshold
Amount of any Loan Party or any Subsidiary pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished pursuant to Section 7.01 or any other clause of this Section 7.02;
(h)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

91



--------------------------------------------------------------------------------




(i)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender (through
the Administrative Agent) may from time to time reasonably request;
(j)    promptly upon transmission or receipt thereof, to the extent permitted by
the applicable Bank Regulatory Authority, (i) copies of any issuance of any
notice of charges, cease-and-desist order (temporary or otherwise), directive,
or order to take affirmative action by any Bank Regulatory Authority against the
Borrower, any of its Subsidiaries, or any director, officer, employee, or agent
of the Borrower or any of its Subsidiaries, (ii) the service of any notice of
intention to remove from office or notice of intention to suspend from office by
any Bank Regulatory Authority upon any director or officer of the Borrower or
any of its Subsidiaries, (iii) the issuance of a notice of termination of the
status of any Subsidiary as an insured bank under the Federal Deposit Insurance
Corporation Act, as amended, or (iv) the entering into of any enforcement
agreement, or memorandum of understanding between any Bank Regulatory Authority
and the Borrower, any of its Subsidiaries, or any director, officer, employee,
or agent of the Borrower or any of its Subsidiaries.
(k)    as soon as available, to the extent permitted by the applicable Bank
Regulatory Authority, copies of the federal and state banking reports of the
Borrower and its Subsidiaries that the Borrower or any Subsidiary shall have
filed with any Bank Regulatory Authority.
(l)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of a Responsible Officer of the Borrower (i)
listing (A) all applications by any Loan Party, if any, with the United States
Copyright Office or the United States Patent and Trademark Office for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications by any Loan Party for Copyrights, Patents and
Trademarks (each such term as defined in the Security Agreement) received since
the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (C) all material Trademark Licenses,
Copyright Licenses and Patent Licenses (each such term as defined in the
Security Agreement) entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
other than (w) licenses for commercially available software, (x) agreements
entered into with employees, agents, consultants, and independent contractors in
the ordinary course of a Loan Party’s business, (y) non-disclosure agreements,
and (z) non-exclusive outbound licenses granted by a Loan Party in the ordinary
course of such Loan Party’s business consistent with past practice, and (ii)
attaching the insurance binder or other evidence of insurance for any insurance
coverage of any Loan Party or any Subsidiary that was renewed, replaced or
modified during the period covered by such financial statements.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website
(including, without limitation, the SEC’s EDGAR system), if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is

92



--------------------------------------------------------------------------------




given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by facsimile or e-mail) of the posting of any
such documents and provide to the Administrative Agent by e-mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not designated as “Public Side
Information.”
7.03    Notices.
(a)    Promptly (and in any event, within two Business Days) notify the
Administrative Agent of the occurrence of any Default.
(b)    Promptly (and in any event, within five Business Days) notify the
Administrative Agent of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
(c)    Promptly (and in any event, within five Business Days) notify the
Administrative Agent of the occurrence of any ERISA Event.
(d)    Promptly (and in any event, within five Business Days) notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary, including any
determination by the Borrower referred to in Section 2.10(b).
(e)    Promptly (and in any event within five Business Days after actual
knowledge thereof by a Responsible Officer of a Loan Party), notify the
Administrative Agent, in writing, of the institution of any material litigation
not previously disclosed by the Borrower to the Administrative Agent, or any
material development in any material litigation that could, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, or that

93



--------------------------------------------------------------------------------




seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated herein.
Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.
7.04    Payment of Obligations.
Pay and discharge, prior to delinquency, all its material tax liabilities,
unless the same are being contested in good faith by appropriate proceedings and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary.
7.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(d)    Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.
7.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(c)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
7.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such

94



--------------------------------------------------------------------------------




types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
(b)    Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.
(c)    Cause the Administrative Agent and its successors and/or assigns to be
named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty (30) days (or such lesser amount of
days as such insurer customarily provides) prior written notice before any such
policy or policies shall be altered or canceled.
7.08    Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09    Books and Records.
(a)    Maintain adequate books of record and account as may be required or
necessary to permit the preparation of financial statements in accordance with
GAAP consistently applied.
(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
7.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender (to the extent accompanied by the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (to the extent the Borrower’s officers are
afforded a reasonable opportunity to participate), all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) so long
as no Event of Default then exists, except for one collective visit per calendar
year (which shall be at the reasonable expense of the Borrower), all such visits
and inspections shall be at the sole expense of the Administrative Agent and
participating Lenders and such visits and inspections shall occur no more
frequently than semi-annually and (ii) when an Event of Default exists the
Administrative Agent or any Lender (or any of their

95



--------------------------------------------------------------------------------




respective representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours and without advance notice.
7.11    Use of Proceeds.
Use the proceeds of the Credit Extensions (a) to finance in part the SBBT
Acquisition and to pay fees and expenses in connection with the Transaction, (b)
to finance working capital and capital expenditures and (c) for other general
corporate purposes, provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.
7.12    Additional Subsidiaries.
(a)    Within forty-five (45) days after the acquisition or formation of any
Subsidiary (or such later date as may be consented to by the Administrative
Agent in its sole discretion) (provided, that, any Excluded Subsidiary or Bank
Subsidiary ceasing to be an Excluded Subsidiary or a Bank Subsidiary, as
applicable, but remaining a Subsidiary shall be deemed to constitute the
acquisition of a Subsidiary for all purposes of this Section 7.12), notify the
Administrative Agent thereof in writing, together with the (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower or any Subsidiary, (iv) identification of whether
such Subsidiary is an Excluded Subsidiary or a Bank Subsidiary and (v) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and
(b)    Within forty-five (45) days after the acquisition or formation of any
Subsidiary (or such later date as the Administrative Agent may agree in its sole
discretion) (provided, that, any Excluded Subsidiary or Bank Subsidiary ceasing
to be an Excluded Subsidiary or a Bank Subsidiary, as applicable, but remaining
a Subsidiary shall be deemed to constitute the acquisition of a Subsidiary for
all purposes of this Section 7.12), if such Subsidiary is a Domestic Subsidiary
(other than any Excluded Subsidiary or any Bank Subsidiary) that is wholly-owned
by any Loan Party or any Subsidiary, cause such Person to (i) become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(f) and (g) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
7.13    ERISA Compliance.
Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code, in each case to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.





96



--------------------------------------------------------------------------------




7.14    Pledged Assets.
(a)    Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than any Foreign Subsidiary Holding
Company or any Bank Subsidiary) directly owned by a Loan Party and (ii) 66% (or
such greater percentage that, in the good faith judgment of the Borrower, due to
a change in an applicable Law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary or such
Foreign Subsidiary Holding Company as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s or such Foreign Subsidiary Holding Company’s United States parent
and (2) could not reasonably be expected to cause any adverse tax consequences)
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Foreign
Subsidiary Holding Company directly owned by a Loan Party to be subject at all
times (or, with respect to Equity Interests in a Subsidiary acquired or formed
after the Closing Date, within fifteen (15) days (in the case of a Domestic
Subsidiary) or thirty (30) days (in the case of a Foreign Subsidiary) after such
acquisition or formation or, in each case, by such later date as the
Administrative Agent shall have agreed in its sole discretion) to a first
priority, perfected Lien (subject only to Liens arising by operation of Law) in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.
(b)    Other Property. Each Loan Party shall cause all of its property (other
than Excluded Property) to be subject at all times to first priority, perfected
and, in the case of real property (whether leased or owned), title insured Liens
in favor of the Administrative Agent to secure the Obligations pursuant to the
Collateral Documents or, with respect to any such property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall request (subject to Permitted Liens) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may request including filings and
deliveries necessary to perfect such Liens, Organization Documents, resolutions,
Real Property Security Documents, landlord’s waivers and favorable opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Administrative Agent.
7.15    Further Assurances.
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances, agreements, documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
(other than any Excluded Property) to the Liens now or hereafter intended to be
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Administrative Agent and the Lenders the rights granted or now or hereafter
intended

97



--------------------------------------------------------------------------------




to be granted to the Administrative Agent and the Lenders under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.
7.16    Compliance with Material Contracts.
Perform and observe all the terms and provisions of each contract that is
material to its business or financial condition to be performed or observed by
it, maintain each such material contract in full force and effect, enforce each
such material contract in accordance with its terms, (and, if an Event of
Default has occurred and is continuing, (a) take all such action to such end as
may be from time to time reasonably requested by the Administrative Agent and
(b) upon request of the Administrative Agent, make to each other party to each
such material contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such material contract), and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
7.17    Deposit Accounts.
The Loan Parties shall cause all lock-box accounts, deposit accounts, securities
accounts and commodities accounts of each Loan Party (other than Excluded
Deposit and Securities Accounts) to be subject to a Deposit Account Control
Agreement in favor of the Administrative Agent for the benefit of the holders of
the Obligations; provided, that, the Loan Parties shall have ninety (90) days
(or such later date as the Administrative Agent may agree in its sole
discretion) from the Closing Date to cause all such accounts in existence as of
the Closing Date to be subject to a Deposit Account Control Agreement.
7.18    Bank Regulatory Matters.
(a)    Maintain at all times such capital as may be necessary for the Borrower
and each Bank Subsidiary to be classified as “well capitalized” (as defined at
12 C.F.R. 225.2(r) or the relevant regulation of the Borrower’s or each of its
Bank Subsidiaries’ appropriate Bank Regulatory Authority).
(b)    At all times remain in compliance in all respects with all regulatory
rules and requirements of or imposed by each Bank Regulatory Authority
applicable to or governing the Borrower and each Bank Subsidiary, except as
could not reasonably be expected to have a Material Adverse Effect.
(c)    Ensure that the deposits of each Bank Subsidiary will at all times be
insured by the FDIC up to the maximum amounts provided under applicable Law.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (x)
contingent indemnification obligations as to which no claim has been asserted
and (y) obligations and liabilities under Secured Treasury Management Agreements
and Secured Swap Agreements as to which arrangements satisfactory to the
applicable Treasury Management Bank or Swap Bank have been made), or any Letter
of Credit (other than Letters of Credit that have been Cash Collateralized)
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

98



--------------------------------------------------------------------------------




8.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with any such
renewal or extension of the underlying Indebtedness and by an amount equal to
any existing commitments unutilized under the underlying Indebtedness, (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);
(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other like Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business which are not overdue for a period of more than 45 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the applicable Persons; and any exceptions reflected in a title
policy accepted by the Administrative Agent in respect of any Mortgage required
to be delivered hereunder;
(h)    Liens securing judgments (or appeal or other surety bonds relating to
such judgments) not constituting an Event of Default under Section 9.01(h)
(including notices of lis pendens and other similar actions relating to
litigation or other controversies for which the amount in controversy does not
exceed the Threshold Amount (and for the avoidance of doubt, only to the extent
not securing judgments constituting an Event of Default under Section 9.01(h))

99



--------------------------------------------------------------------------------




(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness together with any accessions thereof, and
(ii) such Liens attach to such property concurrently with or within ninety days
after the acquisition thereof;
(j)    leases, subleases and licenses granted to others not interfering in any
material respect with the business of any Loan Party or any of its Subsidiaries;
(k)    (i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted by this
Agreement, (ii) Liens or restrictions that the interest or title of such lessor
may be subject to, or (iii) subordination of the interest of the lessee under
such lease to any Lien or restriction referred to in the preceding clause (ii);
(l)    (i) normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions and (ii) customary Liens granted in
the ordinary course of business in connection with any Treasury Management
Agreement; provided that no Liens granted in connection with a Treasury
Management Agreement of any Loan Party or any Domestic Subsidiary shall extend
to specific cash collateral pledged by the applicable Loan Party or applicable
Domestic Subsidiary to support such Treasury Management Agreement (other than
any applicable settlement or reserve accounts required to be maintained by any
such Treasury Management Agreement);
(m)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(n)    Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(o)    Liens existing on property at the time of its acquisition or existing on
the property of any Person acquired by the Borrower or any Subsidiary after the
date hereof at the time of acquisition of such Person (other than Liens on the
Equity Interests of any Person that becomes a Subsidiary) and any renewals,
refinancings or extensions thereof; provided, that, (i) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not encumber any property other than the
property encumbered at the time of such acquisition or such Person becoming a
Subsidiary, and the proceeds and products thereof, (iii) in the case of Liens
securing Indebtedness other than purchase money Indebtedness and Capital Leases,
such Liens do not extend to the property of any Person other than the Person
acquired or formed to make such acquisition and (iv) the Indebtedness secured
thereby is permitted under Section 8.03(f);
(p)    Liens arising by operation of law in favor of issuers of letters of
credit in the documents presented under a letter of credit;
(q)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;



100



--------------------------------------------------------------------------------




(r)    Liens on cash relating to escrows established for an adjustment in
purchase price or liabilities or indemnities for Dispositions, to the extent
such Dispositions are permitted hereby;
(s)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);
(t)    any pledge or assignment by a Bank Subsidiary to secure obligations to a
Federal Reserve Bank;
(u)    any pledge of cash or securities to a Bank Subsidiary required to support
collection of receivables in excess of statutory concentration limits, in
amounts necessary to cause such Bank Subsidiary to comply with applicable Law;
and
(v)    other Liens securing Indebtedness or other obligations permitted
hereunder in an aggregate principal amount not to exceed $1,000,000 at any one
time outstanding.
Notwithstanding anything herein or otherwise to the contrary, the Borrower shall
not grant any Lien, or otherwise permit any Lien to exist, on the Equity
Interests of any Bank Subsidiary (other than Liens, if any, in favor of the
Administrative Agent).


8.02    Investments.
With respect to each Loan Party and each Non-Bank Subsidiary, make any
Investments, except:
(a)    Investments held in the form of cash, Cash Equivalents or Eligible
Investments;
(b)    Investments existing as of the Closing Date and set forth in Schedule
8.02;
(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;
(d)    Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; or received in
connection with the satisfaction of judgments or the foreclosure of Liens; to
the extent constituting Investments, prepaid expenses or lease, workers’
compensation, utility, performance and other similar deposits provided to third
parties in the ordinary course of business;
(f)    Guarantees permitted by Section 8.03;
(g)    Swap Contracts permitted by Section 8.03(d);
(h)    (i) non-cash loans and advances to employees, officers, and directors of
the Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in the Borrower so long as the proceeds of such loans and advances are
used in their entirety to purchase such Equity Interests in the Borrower and
(ii) loans and advances to employees and officers of Borrower or any of its
Subsidiaries in the ordinary course of business for any business purpose

101



--------------------------------------------------------------------------------




related to the operation of the Borrower and its Subsidiaries, in an aggregate
principal amount not to exceed $2,000,000 at any time outstanding;
(i)    Investments constituting non-cash consideration received in connection
with Dispositions (and asset sales not constituting Dispositions of the type
described in the definition of “Disposition”) permitted hereunder;
(j)    Investments by the Borrower in any Bank Subsidiary solely to the extent
necessary to comply with (including, without limitation, to cause the applicable
Bank Subsidiary to be “well capitalized” within the meaning of) applicable
federal and state banking regulations;
(k)    Investments constituting advances under the Target’s fee advance program
to its professional tax preparers and Jackson Hewitt, in the ordinary course of
business;
(l)    Permitted Acquisitions; and
(m)    other Investments (other than any Acquisition) not permitted by any of
the foregoing clauses of this Section 8.02; provided, that, (x) no Default or
Event of Default shall have occurred and be continuing at the time of such
Investment or would result therefrom and (y) upon giving effect to such
Investment on a Pro Forma Basis, (A) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 as of the most recent
fiscal quarter end for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b), (B) the Consolidated Leverage
Ratio is less than or equal to 1.625 to 1.0 and (C) the Loan Parties have
Liquidity of at least $75,000,000, and, with respect to any such Investment in
excess of $2,500,000 individually or $10,000,000 in the aggregate with all other
such Investments made in any fiscal year, the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating
compliance with this clause (y).
8.03    Indebtedness.
With respect to each Loan Party and each Non-Bank Subsidiary, create, incur,
assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth on Schedule 8.03
(and renewals, refinancings, refundings and extensions thereof); provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, renewal, refunding or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, renewal, refunding or
extension and by an amount equal to any existing commitments unutilized
thereunder and (ii) the direct or any contingent obligor with respect thereto is
not changed;
(c)    intercompany Indebtedness permitted under Section 8.02;
(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;

102



--------------------------------------------------------------------------------




(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $5,000,000 at any one time outstanding; and (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed;
(f)    Indebtedness of any Subsidiary, or in respect of assets, in each case,
acquired after the Closing Date in a Permitted Acquisition to the extent
existing at the time of such Permitted Acquisition; provided, that (i) such
Indebtedness shall not have been incurred in contemplation of such Permitted
Acquisition and (ii) the aggregate principal amount of such Indebtedness shall
not exceed $5,000,000 at any one time outstanding;
(g)    to the extent constituting Indebtedness, obligations arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn against insufficient funds in the ordinary course
of business;
(h)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(i)    Indebtedness incurred in the ordinary course of business and arising from
performance, statutory or appeal bonds, together with bank guarantees, letters
of credit or similar instruments to support local regulatory, solvency and tax
disputes;
(j)    Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 8.03; provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness; and
(k)    unsecured Indebtedness of the Borrower and its Subsidiaries not permitted
by any of the foregoing clauses of this Section 8.03; provided, that, (x) no
Default or Event of Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom and (y) upon giving
effect to such incurrence of Indebtedness on a Pro Forma Basis, (A) the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or (b) and
(B) the Consolidated Leverage Ratio is less than or equal to 1.625 to 1.0, and,
with respect to any such Indebtedness in excess of $2,500,000 individually or
$10,000,000 in the aggregate with all other such Indebtedness incurred in any
fiscal year, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating compliance with this clause (y).
8.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries (other than any
Bank Subsidiary) provided that the Borrower shall be the continuing or surviving
Person, (b) any Loan Party (other than the Borrower) may merge or consolidate
with any other Loan Party (other than the Borrower), (c) any Subsidiary that is
not a Loan Party (other than any Bank Subsidiary) may be merged or consolidated
with or into any Loan Party provided that such Loan

103



--------------------------------------------------------------------------------




Party shall be the continuing or surviving Person, (d) any Subsidiary that is
not a Loan Party (other than any Bank Subsidiary) may be merged or consolidated
with or into any other Subsidiary that is not a Loan Party (other than any Bank
Subsidiary), (e) any Subsidiary (other than any Bank Subsidiary) may dispose of
all or substantially all of its assets to the Borrower or any Subsidiary (other
than any Bank Subsidiary) provided that if the transferor thereof is a Loan
Party, the transferee thereof shall be a Loan Party and (f) any Subsidiary of
the Borrower (other than any Bank Subsidiary) may be dissolved or liquidated so
long as (i) such dissolution or liquidation, as applicable, could not reasonably
be expected to have a Material Adverse Effect and (ii) the residual assets of
such Subsidiary shall be transferred to its parent company provided that if the
transferor thereof is a Loan Party the transferee thereof shall be a Loan Party.
8.05    Dispositions.
Make any Disposition (other than Dispositions required to comply with court
orders or otherwise required by any Governmental Authority) unless (a) the
consideration paid in cash or Cash Equivalents in connection therewith shall
constitute not less than 75% of the consideration to be received in connection
therewith, and the total consideration paid in connection therewith shall be
paid contemporaneously with consummation of the transaction and be in an amount
not less than the fair market value of the property disposed of (as determined
by the Borrower in good faith), (b) no Default or Event of Default has occurred
and is continuing both immediately prior to and immediately after giving effect
to such Disposition, (c) such transaction does not involve a sale or other
disposition of receivables other than receivables owned by or attributable to
other property concurrently being disposed of in a transaction otherwise
permitted under this Section 8.05, and (d) the aggregate net book value of all
assets sold or otherwise disposed of by the Borrower and its Subsidiaries in all
such transactions (i) occurring during any fiscal year shall not exceed
$10,000,000 and (ii) occurring during the term of this Agreement shall not
exceed $50,000,000.
8.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, except that:
(a)    each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person;
(c)    at any time that the Borrower is a Subsidiary of a consolidated group for
income tax purposes, the Borrower may make payments, dividends or distributions
to its direct parent intended to be used by such direct parent (or the ultimate
parent of such consolidated group) in order to pay the consolidated or combined
U.S.  federal, state or local income taxes attributable to the income of such
Borrower or any of its Subsidiaries in an amount not to exceed the lesser of the
income tax liabilities (x) that would have been payable by such Borrower if it
filed a separate consolidated or combined return with all of its eligible
Subsidiaries (or, if there are no such Subsidiaries, a separate return), taking
into account any net operating loss carryovers and other tax attributes and (y)
that are actually paid by such parent, in each case reduced by any such income
taxes paid or to be paid directly by such Borrower or such Subsidiaries;
(d)    the Borrower may purchase Equity Interests of the Borrower, and any
warrants or other rights with respect to Equity Interests of the Borrower, from
its employees, officers and

104



--------------------------------------------------------------------------------




directors by net exercise, pursuant to the terms of any employee stock option,
restricted stock or incentive stock plan;
(e)    the Borrower may issue shares of its common stock or make cash payments
in lieu of issuing fractional shares to satisfy obligations in respect of
Convertible Bond Indebtedness;
(f)    so long as no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom, the
Borrower may make Restricted Payments with the proceeds of any Indebtedness that
is subordinated to the Obligations and is permitted to be incurred pursuant to
this Agreement; and
(g)    the Borrower may make any other Restricted Payment; provided, that, (x)
no Default or Event of Default shall have occurred and be continuing at the time
of such Restricted Payment or would result therefrom and (y) upon giving effect
to such Restricted Payment on a Pro Forma Basis, (A) the Loan Parties would be
in compliance with the financial covenants set forth in Section 8.11 as of the
most recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b), (B) the Consolidated
Leverage Ratio is less than or equal to 1.625 to 1.0 and (C) the Loan Parties
have Liquidity of at least $75,000,000, and, with respect to any such Restricted
Payment in excess of $2,500,000 individually or $10,000,000 in the aggregate
with all other such Restricted Payments made in any fiscal year, the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating compliance with this clause (y).
8.07    Change in Nature of Business.
(a)    Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Closing Date or any business substantially related or incidental thereto.
(b)    With respect to each Bank Subsidiary, (i) engage in any material line of
business substantially different from Green Dot Bank’s banking business on the
Closing Date the primary purpose of which is the facilitation of the Borrower’s
prepaid card business and activities incidental or ancillary thereto, (ii) make
or hold any Investments other than (x) loans of Green Dot Bank in existence as
of the Closing Date (it being understood that such loans shall continue until
maturity thereof), loans and Investments made under the Community Reinvestment
Act and other local and personal loans within Green Dot Bank’s community
consistent with past practice, provided that all such loans and other
Investments under this clause (x) shall not exceed $12,000,000 in the aggregate
at any time outstanding, and (y) Investments held in the form of cash or Cash
Equivalents and other customary highly liquid bank Investments of cash in the
ordinary course of business, (iii) consummate any Acquisition or (iv) create,
incur, assume of suffer to exist any Indebtedness outside of the ordinary course
of business (including, for the avoidance of doubt, any bank credit facility or
capital markets Indebtedness).
(c)    Engage in consumer lending or any business substantially similar thereto,
except as permitted by Section 8.07(b).
8.08    Transactions with Affiliates and Insiders.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions among
Loan Parties, (b) transfers of cash and assets to

105



--------------------------------------------------------------------------------




any Loan Party, (c) intercompany transactions expressly permitted by Section
8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (d) normal and
reasonable compensation and reimbursement of expenses of, and indemnities issued
to, officers and directors in the ordinary course of business, (e) issuances of
Equity Interests of the Borrower to any director, officer, employee or
consultant of the Borrower or any of its Subsidiaries, and (f) except as
otherwise specifically limited in this Agreement, other transactions on terms
and conditions substantially as favorable to such Person as could reasonably be
obtainable by it in a comparable arms-length transaction with a Person other
than an officer, director or Affiliate. Permit any transaction with any
Affiliate of the Borrower or a Subsidiary that violates Section 23A or Section
23B of the Federal Reserve Act, as amended.
8.09    Burdensome Agreements.
(a)    Enter into, or permit to exist, any Contractual Obligation that encumbers
or restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its property to
any Loan Party, or (v) if such Person is the Borrower or any Domestic Subsidiary
(other than an Excluded Subsidiary or Bank Subsidiary), act as a Loan Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except in respect of any of the matters
referred to in clauses (i)-(iv) above for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(e) or Section 8.03(f), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 or otherwise
arising in connection with a transaction that would constitute a Change of
Control upon the consummation thereof, in each case, pending the consummation of
such sale, (5) customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business, (6) restrictions applicable to Indebtedness,
assets or Equity Interests of a Person acquired by the Borrower or any
Subsidiary as in effect at the time of acquisition, so long as such restrictions
were not incurred in connection with, or in contemplation of, such acquisition,
including amendments to such instruments and refinancings of such Indebtedness,
so long as the restrictions in such amendment or in the instrument governing
such refinancing Indebtedness (A) are no less favorable in any material respect,
when taken as a whole, to the Lenders than the restrictions contained in the
original instrument (as reasonably determined by the Borrower in good faith) and
(B) are not expanded to apply to any additional Loan Parties or Subsidiaries,
(7) customary provisions in joint venture agreements, financing agreements
related to joint ventures, and other similar agreements relating solely to the
securities, assets and revenues of joint ventures and (8) any agreement
governing Indebtedness incurred pursuant to Section 8.03(k) if either (A) the
Board of Directors of the Borrower, or a duly constituted committee thereof, in
its reasonable and good faith judgment determines that (x) such encumbrances or
restrictions will not affect the ability of the Borrower to make principal,
interest or fee payments on the Obligations or any other Indebtedness of the
Borrower and (y) such encumbrances or restrictions are not less favorable in any
material respect to the Lenders than is customary in comparable financings or
agreements or (B) such Indebtedness is incurred by a Subsidiary that is not a
Loan Party; provided that (x) the aggregate amount of Indebtedness permitted
under this clause (B) shall not exceed $5,000,000 in the aggregate and (y) such
encumbrances or restrictions shall apply only to those Subsidiaries obligated on
such Indebtedness and the Subsidiaries of such Subsidiaries.

106



--------------------------------------------------------------------------------




(b)    With respect to the Borrower and each Domestic Subsidiary (other than any
Excluded Subsidiary or Bank Subsidiary), enter into, or permit to exist, any
Contractual Obligation that prohibits or otherwise restricts the existence of
any Lien upon any of its property in favor of the Administrative Agent (for the
benefit of the holders of the Obligations) for the purpose of securing the
Obligations, whether now owned or hereafter acquired, or requiring the grant of
any security for any obligation if such property is given as security for the
Obligations, except (i) any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(e) or Section 8.03(f), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (ii) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (iii) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 8.05, or otherwise arising in connection with a transaction that would
constitute a Change of Control upon the consummation thereof, in each case,
pending the consummation of such sale, (iv) restrictions applicable to
Indebtedness, assets or Equity Interests of a Person acquired by the Borrower or
any Subsidiary as in effect at the time of acquisition, so long as such
restrictions were not incurred in connection with, or in contemplation of, such
acquisition, including amendments to such instruments and refinancings of such
Indebtedness, so long as the restrictions in such amendment or in the instrument
governing such refinancing Indebtedness (A) are no less favorable in any
material respect, when taken as a whole, to the Lenders than the restrictions
contained in the original instrument (as reasonably determined by the Borrower
in good faith) and (B) are not expanded to apply to any additional Loan Parties
or Subsidiaries, and (v) customary provisions in joint venture agreements,
financing agreements related to joint ventures, and other similar agreements
relating solely to the securities, assets and revenues of joint ventures.
8.10    Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose in any case in a manner that
violates Regulation T, U or X of the FRB. The Borrower and its Subsidiaries will
not, directly or indirectly, use any proceeds of the Credit Extensions to take
or permit any action which would involve a violation of any regulation of the
FRB or any other Bank Regulatory Authority.
8.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 1.75 to 1.0.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25 to 1.0.
8.12    Prepayment of Subordinated Indebtedness, Etc.
(a)    Make any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of any Loan Party or any Subsidiary that is

107



--------------------------------------------------------------------------------




contractually subordinated in right of payment to the Obligations, other than
with the proceeds of any Indebtedness that is subordinated to the Obligations
and is permitted to be incurred pursuant to this Agreement.
(b)    Amend, modify or change (or permit the amendment, modification or change
of) any of the terms or provisions of the SBBT Merger Documents in a manner
which would materially adversely affect the rights or interests of the
Administrative Agent and the Lenders under the Loan Documents.
8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
(a)    Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.
(b)    Change its fiscal year (other than with respect to a Subsidiary of the
Borrower, to conform to the fiscal year of the Borrower).
(c)    Without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
agree in its sole discretion), change its name, state of formation or form of
organization.
(d)    Make any material change in accounting policies or reporting practices,
except as required by GAAP.
(e)    Permit (a) any Domestic Subsidiary that is not a C-corporation that does
not hold CFC Indebtedness and/or Equity Interests of a CFC on the Closing Date
to hold CFC Indebtedness and/or Equity Interests of a CFC or (b) any Guarantor
to become an Excluded Subsidiary.
8.14    Reserved.
8.15    Sanctions.
Directly or indirectly, use the proceeds of any Loan or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any country or territory, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.
8.16    Capital Expenditures.
Permit Consolidated Capital Expenditures during any fiscal year to exceed
$65,000,000; provided that, if a Permitted Acquisition has occurred during any
fiscal year, (i) such amount shall be increased for such fiscal year by an
amount equal to 10% of the applicable target’s Consolidated EBITDA (which shall
include any cost synergies projected by the Borrower in good faith to be
realized as a result of such Permitted Acquisition and calculated in the manner
described in clause (c) of the definition of “Consolidated EBITDA”) (such
amount, the “Cap Ex Increase Amount”) pro rata for the remaining months in such
fiscal year and (ii) the Cap Ex Increase Amount in respect of such Permitted
Acquisition shall be included in the amount permitted under this Section 8.16
for each subsequent fiscal year.

108



--------------------------------------------------------------------------------




ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03(a), 7.05(a) (with respect
to the Borrower and each Bank Subsidiary), 7.11, 7.14, or 7.18 or Article VIII
or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier to occur of (i) a Responsible
Officer of the Borrower becomes aware of such failure and (ii) written notice
thereof shall have been provided to the Borrower by the Administrative Agent or
any Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading (or, if any such representation, warranty, certification
or statement of fact is qualified by materiality or Material Adverse Effect,
incorrect or misleading in any respect) when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
of Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee of more than the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided, that, this clause
(e)(i)(B) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when

109



--------------------------------------------------------------------------------




required under the documents providing for such Indebtedness; or (ii) there
occurs (A) under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from any event of default under such Swap Contract as
to which any Loan Party or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) under any Swap Contract any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage, other
than customary reservation-of-rights letters), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

110



--------------------------------------------------------------------------------




(k)    Subordination. The subordination provisions of documentation evidencing
or governing any Indebtedness that is subordinated to the Obligations shall, in
whole or in part, terminate, cease to be effective or cease to be legally
binding and enforceable against any holder of such subordinated Indebtedness; or
(l)    Bank Regulatory Matters. Any Bank Regulatory Authority (i) issues to the
Borrower or any Bank Subsidiary or initiates any action, suit or proceeding to
obtain against, impose on or require from Borrower or any Bank Subsidiary, a
cease and desist order or similar regulatory order, the assessment of civil
monetary penalties, articles of agreement, memorandum of understanding, a
capital directive, a capital restoration plan, restrictions that prevent or as a
practical matter impair the payment of dividends by any Bank Subsidiary or the
payments of any debt by the Borrower, restrictions that make the payment of the
dividends by any Bank Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under Section 8(a) of the
Federal Deposit Insurance Act or any similar enforcement action, measure or
proceeding or (ii) proposes or issues to any executive officer or director of
the Borrower or any Bank Subsidiary or initiates any action, suit or proceeding
to obtain against, impose on or require from any such officer or director, a
cease and desist order or similar regulatory order, a removal order or
suspension order or the assessment of civil monetary penalties; or
(m)    Change of Control. There occurs any Change of Control.
9.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.





111



--------------------------------------------------------------------------------




9.03    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting

112



--------------------------------------------------------------------------------




documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be. Each Treasury
Management Bank or Swap Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.
ARTICLE X
ADMINISTRATIVE AGENT
10.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), potential Swap Banks and potential Treasury
Management Banks) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

113



--------------------------------------------------------------------------------




10.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by

114



--------------------------------------------------------------------------------




it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
10.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
10.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of

115



--------------------------------------------------------------------------------




any collateral security held by the Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
10.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to

116



--------------------------------------------------------------------------------




make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the

117



--------------------------------------------------------------------------------




Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
holders of the Obligations shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)(i)
through (iv) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
holder of the Obligations or acquisition vehicle to take any further action, and
(iv) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
holder of the Obligations or any acquisition vehicle to take any further action.
10.10    Collateral and Guaranty Matters.
Each Lender (including in its capacities as a potential Treasury Management Bank
and a potential Swap Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations for which no claim has been
asserted) and the expiration or termination of all Letters of Credit, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition or Restricted Payment
permitted hereunder or under any other Loan Document or any Involuntary
Disposition, or (iii) as approved in accordance with Section 11.01;
(b)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 8.01(i); and
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

118



--------------------------------------------------------------------------------




Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. In each case as specified in this
Section 10.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 10.10.
10.11    Treasury Management Banks and Swap Banks.
No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements.
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that:
(i)    no such amendment, waiver or consent shall:

119



--------------------------------------------------------------------------------




(A)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
(B)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
(C)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to (x) amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (y) amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
(D)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(E)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
(F)    except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender;
(G)    release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or
(H)    without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any Swing Line Loans and L/C Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.02 for purposes of any
Borrowing of Revolving

120



--------------------------------------------------------------------------------




Loans or L/C Credit Extension, (ii) amend, change, waive, discharge or terminate
Section 2.01(a), 2.02, 2.03, 2.05(b)(i) or 2.06 or any term, covenant or
agreement contained in Article VIII or Article IX or (iii) amend or change any
provision of this Section 11.01(a)(i)(H);


(ii)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(iii)    unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and
(iv)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) any joinder
with respect to any increase in the Aggregate Revolving Commitments or
Incremental Term Loan executed pursuant to Section 2.02(f) may be amended, or
rights and privileges thereunder waived, in a manner otherwise consistent with
Section 2.02(f) in a writing executed only by the Borrower, the other Loan
Parties, the Administrative Agent and each Lender party thereto, (iv) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (v) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
(b)    Notwithstanding anything herein to the contrary, (x) this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower, the other Loan Parties and the
relevant Lenders providing such additional credit facilities (i) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof and to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
(ii) to change, modify or alter Section 2.13 or Section 9.03 or any other
provision hereof relating to the pro rata sharing of payments among the Lenders
to the extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in this clause (x), (y) in order to implement any
additional Commitments in accordance with Section 2.02(f), this Agreement may be
amended for such purpose (but solely to the extent necessary to implement such
additional Commitments in accordance with Section 2.02(f)) by the Borrower, the
other Loan Parties, the Administrative

121



--------------------------------------------------------------------------------




Agent and the relevant Lenders providing such additional Commitments and (z) if
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.
(c)    Notwithstanding anything herein to the contrary, as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.
11.02    Notices and Other Communications; Facsimile Copies.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number, e-mail
address or telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail address and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic



122



--------------------------------------------------------------------------------




communication. The Administrative Agent, the Swing Line Lender, the L/C Issuer
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
any other Information through the Internet or any telecommunications, electronic
or other information transmission systems.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number or e-mail address for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

123



--------------------------------------------------------------------------------




(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; and Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent, of one firm
of special and/or regulatory counsel retained by the Administrative Agent in
each applicable specialty or regulatory area, and of one firm of local counsel
retained by the Administrative Agent in each applicable jurisdiction) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution,

124



--------------------------------------------------------------------------------




delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of (A)
one primary counsel for the Administrative Agent and the Arrangers, taken
together, (B) one primary counsel for the Lenders and the L/C Issuer, taken
together, (C) one local counsel in each relevant jurisdiction, (D) one special
or regulatory counsel in each relevant specialty and (E) in the case of any
actual, asserted or perceived conflict of interest with respect to any of the
counsel identified in clauses (A) through (D) above, one additional counsel to
each group of affected Persons similarly situated, taken as a whole), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Without limiting the provisions of Section 3.01(c), this Section
11.04(a) shall not apply with respect to Taxes.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee; provided that such legal expenses indemnified under this Section
11.04(b) by the Loan Parties shall be limited to the reasonable fees,
disbursements and other charges of one primary counsel, one local counsel in
each relevant jurisdiction, one specialty counsel for each relevant specialty
and one additional counsel to each group of affected Persons similarly situated
if one or more conflicts of interest, or perceived or asserted conflicts of
interest, arise), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or Subsidiary, and regardless
of whether any Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided, that, such indemnity shall not
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) with respect to an Indemnitee, (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such

125



--------------------------------------------------------------------------------




Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against such Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (B) result from a
dispute among the Indemnitees (except when and to the extent that one of the
Indemnitees party to such dispute was acting in its capacity as Administrative
Agent, Joint Lead Arranger, L/C Issuer or Swing Line Lender) with respect to
which no act or omission by the Borrower or any of its Affiliates is the basis
for any claim in such dispute. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for direct or actual damages determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

126



--------------------------------------------------------------------------------




11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

127



--------------------------------------------------------------------------------




(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans and
Incremental Term Loans unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, that this Section 11.06(b)(i)(B) shall not apply to assignments
permitted pursuant to Section 10.09;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that, the
Borrower’s consent shall not be required during the primary syndication of the
credit facilities provided herein;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment, Incremental Term Loan Commitment or Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (ii) any Term
Loan or Incremental Term Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of any Revolving Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that

128



--------------------------------------------------------------------------------




the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that such processing and recordation fee shall not apply to any assignment
permitted pursuant to Section 10.09. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

129



--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Notwithstanding anything in the Loan Documents to the
contrary, the entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (A) through
(H) of Section 11.01(a)(i) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that

130



--------------------------------------------------------------------------------




no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except (i) to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (ii) as is necessary to permit the Borrower to comply with
applicable Tax Law. Notwithstanding anything in the Loan Documents to the
contrary, the entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Confidential Information. Each of the Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the

131



--------------------------------------------------------------------------------




confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swing Line Lender to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (viii)
with the consent of the Borrower or (ix) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than any Loan Party. For purposes of this Section, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by such Loan Party
or any Subsidiary, provided that, in the case of information received from a
Loan Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
11.08    Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have

132



--------------------------------------------------------------------------------




made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and

133



--------------------------------------------------------------------------------




shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C

134



--------------------------------------------------------------------------------




Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT THE DETERMINATION OF WHETHER A COMPANY MATERIAL ADVERSE
EFFECT HAS OCCURRED SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW

135



--------------------------------------------------------------------------------




OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16    Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
11.17    USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT

136



--------------------------------------------------------------------------------




Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
11.18    No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers, and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers and the Lenders on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Joint Lead Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrower or any of Affiliates or any other Person
and (ii) neither the Administrative Agent nor any Joint Lead Arranger of any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
nor any Joint Lead Arranger or any Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, any Joint Lead Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.19    Appointment of Borrower.
Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantors as the Borrower deems appropriate in its sole discretion and
each Guarantor shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice of communication
delivered by the Administrative Agent, the L/C Issuer or a Lender to the
Borrower shall be deemed delivered to each Loan Party and (c) the Administrative
Agent, the L/C Issuer, the Swing Line Lender or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Guarantors.
[SIGNATURE PAGES FOLLOW]





137



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
GREEN DOT CORPORATION,

a Delaware corporation
By: /s/ Steven W. Streit                                  
Name: Steven W. Streit
Title: President and Chief Executive Officer




GUARANTORS:
SBBT HOLDINGS, LLC,

a Delaware limited liability company
    
By: Green Dot Corporation, a Delaware corporation, its sole member


By: /s/ Steven W. Streit                                  
Name: Steven W. Streit
Title: President and Chief Executive Officer
INSIGHT CARD SERVICES, LLC,
an Alabama limited liability company


By: Green Dot Corporation, a Delaware corporation, its sole member




By: /s/ Steven W. Streit                                  
Name: Steven W. Streit
Title: President and Chief Executive Officer
SANTA BARBARA TAX PRODUCTS GROUP, LLC,
a Delaware limited liability company
    
By: SBBT Holdings, LLC, a Delaware limited liability company, it sole member


By: Green Dot Corporation, a Delaware corporation,
its sole member




By: /s/ Steven W. Streit                                  
Name: Steven W. Streit
Title: President and Chief Executive Officer
    





--------------------------------------------------------------------------------




TPG FINANCIAL SERVICES, LLC,
a Delaware limited liability company


By: SBBT Holdings, LLC, a Delaware limited liability company, it sole member


By: Green Dot Corporation, a Delaware corporation,
its sole member




By: /s/ Steven W. Streit                                  
Name: Steven W. Streit
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Christine Trotter                                  
Name: Christine Trotter
Title: Assistant Vice President


















































































--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer
By: /s/ Tasneem A. Ebrahim                                  
Name: Tasneem A. Ebrahim
Title: Senior Vice President



















































































--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Brian Buck                                  
Name: Brian Buck
Title: Managing Director



















































































--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as a Lender
By: /s/ Raj Morey                                  
Name: Raj Morey
Title: Vice President















































































--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender
By: /s/ Marina Donskaya                                  
Name: Marina Donskaya
Title: VP

















































































--------------------------------------------------------------------------------




CITIZENS BANK, N.A.,
as a Lender
By: /s/ Darran Wee                                  
Name: Darran Wee
Title: Vice President

















































































--------------------------------------------------------------------------------




FIRST BANK,
as a Lender
By: /s/ Richard A. Sutton                                  
Name: Richard A. Sutton
Title: SVP















































































--------------------------------------------------------------------------------




MANUFACTURERS BANK,
as a Lender
By: /s/ Sandy Lee                                  
Name: Sandy Lee
Title: Vice President





--------------------------------------------------------------------------------




1.01(a)
Pro Forma Consolidated Financial Statements




Separately provided to the lenders.



--------------------------------------------------------------------------------




1.01(b)
Existing Letters of Credit


$1,500,000 unconditional, irrevocable letter of credit (Letter of Credit No.
IS0004368) issued on November 29, 2011 by Wells Fargo Bank, N.A. for the benefit
of Wells REIT II – Pasadena Corporate Park, LP that serves as security for the
prompt, full and faithful performance by Green Dot Corporation of the terms,
covenants and conditions of its lease at 3465 E. Foothill Blvd, Pasadena, CA
91107. This letter of credit has an expiry date of December 31, 2014, subject to
annual extension.



--------------------------------------------------------------------------------




2.01
Commitments and Applicable Percentages


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Term Loan Commitment
Applicable Percentage of Term Loan Commitment
Bank of America, N.A.
$17,500,000.00
23.333333330%
$35,000,000.00
23.333333330%
Wells Fargo Bank, National Association
$17,500,000.00
23.333333330%
$35,000,000.00
23.333333330%
Silicon Valley Bank
$13,333,333.33
17.777777770%
$26,666,666.67
17.777777780%
Citibank, N.A.
$8,333,333.33
11.111111110%
$16,666,666.67
11.111111110%
Citizens Bank, N.A.
$8,333,333.33
11.111111110%
$16,666,666.67
11.111111110%
First Bank
$6,666,666.67
8.888888893%
$13,333,333.33
8.888888887%
Manufacturers Bank
$3,333,333.34
4.444444453%
$6,666,666.66
4.444444440%
TOTAL
$75,000,000.00
100.000000000%
$150,000,000.00
100.000000000%




--------------------------------------------------------------------------------




6.10
Insurance


Location*
Description
Address
Coverage
Earthquake
Earthquake
Sprinkler Leakage
Flood
1
GREEN DOT HQ - OFFICE
3465 EAST FOOTHILL BLVD, PASADENA, CA 91107
Coverage 1
N/A


$
5,000,000


$
5,000,000


2
GREEN DOT WEST - OFF
30699 RUSSELL RANCH ROAD, WESTLAKE VILLAGE, CA 91362
Coverage 1
N/A


$
5,000,000


$
5,000,000


3
GREEN DOT NORTH
3000 EL CAMINO REAL AT PALO ALTO SQ, PALO ALTO, CA 94306
Coverage 1
N/A


$
5,000,000


$
5,000,000


4
GREEN DOT BANK
1675 NORTH FREEDOM BLVD, PROVO, UT 84604
Coverage 1
$
2,000,000


N/A


$
2,000,000


5
GREEN DOT BANK
150 WEST CIVIC CENTER DR, SANDY, UT 84070
Coverage 1
$
2,000,000


N/A


$
5,000,000


6
REMOTE OFFICE
5430 PINNACLE POINT DRIVE, ROGERS, AR 72758
Coverage 1
$
2,000,000


N/A


$
5,000,000


7
REMOTE OFFICE
3710 CORPOREX PARK DRIVE, TAMPA, FL 33619-9999
Coverage 1
$
2,000,000


N/A


$
5,000,000


8
REMOTE OFFICE
425 HUEHL ROAD, BUILDING 6, NORTHBROOK, IL 60062
Coverage 1
$
2,000,000


N/A


$
5,000,000


9
DATA CENTER
900 N. ALAMEDA, LOS ANGELES, CA 90012
Coverage 1
N/A


$
5,000,000


$
5,000,000


10
DATA CENTER
7135 S. DECATUR, LAS VEGAS, NV 89118
Coverage 1
$
5,000,000


N/A


$
5,000,000


11
WAREHOUSE
1590 WILLIAMS ROAD, COLUMBUS, OH 43207
Coverage 1
$
5,000,000


N/A


$
5,000,000


12
MFG FACILITY MACHIN
1975 COUNTY ROAD B2, ROSEVILLE, MN 55113
Coverage 1
N/A


N/A


$
5,000,000


13
OFFICE
301 BEACON PARKWAY WEST, HOMEWOOD AL 35209
Coverage 1
$
2,000,000


N/A


N/A


14
TPG
11085 NORTH TORREY PINES ROAD, SAN DIEGO, CA 92121
Coverage 2
N/A


N/A


N/A


15
TPG
10639 ROSELLE STREET, SUITE A, SAN DIEGO, CA 92121
Coverage 2
N/A


N/A


N/A


 
 
 
 
 
 
 
* See Schedule 6.20(a) for the corresponding list of properties
 
 
 
 
 
Coverage details
 
 
 
 
 
1
Building Blanket Limit - $4,007,000
 
 
 
 
 
Business Personal Property Blanket Limit - $48,186,000
 
 
 
 
 
Business Income & Extra Expense Blanket Limit $14,500,000
 
 
 
 
 
Policy No. 630-0C899648-TIL-14 Travelers Property Casualty Co of America
 
 
 
 
 
Eff. 7/21/2014 - 7/21/2015
 
 
 
 
 
 
 
 
 
 
 
2
Business Personal Property Blanket Limit - $2,324,100
 
 
 
 
 
Business Income & Extra Expense Blanket Limit $1,250,000
 
 
 
 
 
Policy No. 61UUNKK5290 Harford Casualty Ins Co
 
 
 
 
 
Eff. 1/13/2014 - 1/13/2015
 
 
 
 






--------------------------------------------------------------------------------




6.13
Subsidiaries


Owner
Subsidiary
Jurisdiction of Formation
Shares Owned/ Outstanding
Excluded Subsidiary or Bank Subsidiary
Rights
Green Dot Corporation
Insight Card Services, LLC
Alabama
100%/100%
No




None
Green Dot Corporation
Green Dot Bank
Utah
85,000/ 85,000
Bank Subsidiary
None
Green Dot Corporation
Green Dot (Shanghai) Software Technology, Ltd. Co
Shanghai, China
100%/100%
Not a Guarantor
None
Green Dot Corporation
SBBT Holdings, LLC
Delaware
100%/100%
No




None
SBBT Holdings, LLC
Santa Barbara Tax Products Group, LLC
Delaware
100%/100%
No




None
SBBT Holdings, LLC
TPG Financial Services, LLC
Delaware
100%/100%
No




None




--------------------------------------------------------------------------------




6.17
IP Rights


U.S. Patents: All owned by Green Dot Corporation


Issued Patents


Title
Patent No.
Issue Date
NETWORK MANAGER SYSTEM FOR LOCATION-AWARE MOBILE COMMUNICATION DEVICES
8725175
05/13/14
LOCATION-BASED ADVERTISING MESSAGE SERVING FOR MOBILE COMMUNICATION DEVICES
8682350
03/25/14
DISPLAYING THE LOCATION OF INDIVIDUALS ON AN INTERACTIVE MAP DISPLAY ON A MOBILE
COMMUNICATION DEVICE
8571580
10/29/13
RETAIL PACKAGING FOR TRANSACTION CARDS
8181789
05/22/12
LOCATION-BASED ADVERTISING MESSAGE SERVING FOR MOBILE COMMUNICATION DEVICES
8099109
01/17/12
GEO-TAGGED JOURNAL SYSTEM FOR LOCATION-AWARE MOBILE COMMUNICATION DEVICES
8073461
12/06/11
NETWORK MANAGER SYSTEM FOR LOCATION-AWARE MOBILE COMMUNICATION DEVICES
8000726
08/16/11



Pending Applications


Title
Appl. No.
Filing Date
MOBILE BANKING SYSTEMS AND RELATED METHODS
13941492
20140019322
07/13/13
WIRELESS CLIENT TRANSACTION SYSTEMS AND RELATED METHODS
13931183
20140006191
06/28/13
SECURE AND PRIVATE LOCATION SHARING FOR LOCATION-AWARE MOBILE COMMUNICATION
DEVICES
11881836
20080070593
07/30/07



U.S. Trademarks


Registered Marks
Loan Party
Mark
Reg. No.
Reg. Date
Green Dot Corporation
FORTUNE TELLER
4485708
02/18/14
Green Dot Corporation
PROFESSOR DOG
4380784
08/06/13
Green Dot Corporation
GOBANK and Design
4355615
06/18/13
Green Dot Corporation
EASIER THAN A BANK, SAFER THAN CASH
3958011
05/10/11
Green Dot Corporation
MOVE YOUR CASH WHERE YOU NEED IT
3747878
02/09/10
Green Dot Corporation
?YA TIENE LA GREEN DOT?
3684521
09/15/09




--------------------------------------------------------------------------------




Green Dot Corporation
MONEYPAK
3249875
06/05/07
Green Dot Corporation
GREEN DOT and Design
3244184
05/22/07
Green Dot Corporation
UNIVERSAL RELOAD
2999313
09/20/05
Green Dot Corporation
GREEN DOT
2947388
05/10/05
Green Dot Corporation
REAL CREDIT
2921820
01/25/05
Santa Barbara Tax Products Group, LLC
TPG and Design
4531806
05/20/14
Santa Barbara Tax Products Group, LLC
TPG SANTA BARBARA TAX PRODUCTS GROUP and Design
4531805
05/20/14
Santa Barbara Tax Products Group, LLC
DIAMOND PLUS
4455529
12/24/13
Santa Barbara Tax Products Group, LLC
Design only
4406718
09/24/13



Pending Applications


 
Mark
Appl. No.
Filing Date
Green Dot Corporation
RELOAD.COM
86255438
04/17/14
Green Dot Corporation
VALUE BEAST
86237471
03/31/14
Green Dot Corporation
GREEN DOT CORPORATION REINVENTING PERSONAL BANKING FOR THE MASSES and Design
86179209
01/29/14
Green Dot Corporation
BIG BANKS NO THANKS
86179190
01/29/14
Green Dot Corporation
WIRELESS MONEY
86179184
01/29/14
Green Dot Corporation
@THEREGISTER
86170692
01/21/14
Green Dot Corporation
REGISTER RELOAD
86161696
01/09/14
Green Dot Corporation
FREELOAD
85665244
06/29/12
Green Dot Corporation
FREELOADER
85665242
06/29/12
Green Dot Corporation
GOBANK and Design
85646097
06/07/12
Green Dot Corporation
ZAPMONEY
85577416
03/22/12
Green Dot Corporation
ZAPIT
85577395
03/22/12
Green Dot Corporation
ZAP
85577383
03/22/12
Green Dot Corporation
GOBANK
85565665
03/09/12
Santa Barbara Tax Products Group, LLC
TPG TAX PRODUCTS GROUP and Design
85850370
02/14/13
Santa Barbara Tax Products Group, LLC
IACCOUNT PLUS
85796477
12/06/12




--------------------------------------------------------------------------------




6.20(a)
Locations of Real Property


1


Green Dot Pasadena
3465 E. Foothill Blvd
Pasadena, CA 91107


 
7


Green Dot Tampa
3710 Corporex Park Drive, St. 220
Tampa, FL 33619


2


Green Dot North
5 Palo Alto Square, St. 800
3000 El Camino Real
Palo, Alto, CA 94306


 
8


Green Dot Bank
1675 N. Freedom Blvd (200 West)
Provo, UT 84604*


3


Green Dot Westlake
30699 Russell Ranch Road, St. 180
Westlake Village, CA 91362


 
9


Green Dot Sandy
150 W. Civic Center Drive
Sandy, UT 84070


4


Green Dot Rogers
5430 Pinnacle Point Drive, St. 202
Rogers, Arkansas 72758


 
10


Insight Card Services, LLC
301 Beacon Parkway West
Homewood, AL 35209


5


Green Dot Westlake
30699 Russell Ranch Rd, St. 180
Westlake Village, CA 91362


 
11


Santa Barbara Tax Payers Group (HQ)
11085 North Torrey Pines Road
 San Diego, CA 92121


6


Green Dot Northbrook
425 Huehl Road
Northbrook, IL 60062


 
12


Santa Barbara Tax Payers Group (Warehouse)
10639 Roselle Street, Suite A
San Diego, CA 92121



*Owned


All of the above are Excluded Property.

155



--------------------------------------------------------------------------------




6.20(b)
Taxpayer and Organizational Identification Numbers


Loan Party
Tax ID #
Org. ID #
Green Dot Corporation
95-4766827
3116253
Insight Card Services, LLC
 
430 - 311
SBBT Holdings, LLC
 
4771333
Santa Barbara Tax Products Group, LLC
N/A
4770278
TPG Financial Services, LLC
N/A
4967892




--------------------------------------------------------------------------------




6.20(c)
Changes in Legal Name, State of Formation and Structure


1.
Green Dot Corporation acquired Loopt, Inc., a Delaware corporation, in March of
2012.

2.
Green Dot Corporation acquired Insight Card Services, LLC in May 2014.

3.
Green Dot Corporation and SBBT Holdings, LLC consummated the SBBT Acquisition on
the Closing Date.

4.
On August 19, 2014, TPG Financial Services, LLC changed its name from Great
American Loan Group, LLC to TPG Financial Services, LLC.




--------------------------------------------------------------------------------




8.01
Liens Existing on the Closing Date


Debtor
Jurisdiction Searched
Secured Party
File No./
File Date
Collateral Description
Green Dot Corporation
DE SOS
Qwest Communications Company, LLC
01120819
04/01/10
Equipment
Green Dot Corporation
DE SOS
Canon Financial Services
14488295
11/22/11
Equipment
Insight Card Services, LLC
AL SOS
Dell Financial Services, L.L.C.


11-7023759
02/14/11
Equipment
Insight Card Services, LLC
AL SOS
Financial Servicing, LLC
11-0422903
08/29/11
Equipment
Santa Barbara Tax Products Group, LLC
DE SOS
GreatAmerica Leasing Corporation
01535891
05/03/10
Equipment
Santa Barbara Tax Products Group, LLC
DE SOS
Imaging Technologies/Kyocera


25088119
12/28/12
Equipment
Santa Barbara Tax Products Group, LLC
DE SOS
GreatAmerica Leasing Corporation
33347664
08/23/13
Equipment






--------------------------------------------------------------------------------




8.02
Investments Existing on the Closing Date


Investments consisting of the capitalization prior to the Closing Date of the
Subsidiaries listed on Schedule 6.13.



--------------------------------------------------------------------------------




8.03
Indebtedness Existing on the Closing Date


$944,128 outstanding with respect to Insight capital lease.



--------------------------------------------------------------------------------




11.02
Certain Addresses for Notices
BORROWER:
Green Dot Corporation
3465 E. Foothill Boulevard
Pasadena, CA 91107
Attention: John Ricci, General Counsel
Facsimile: (626) 219-8039
E-mail: JRicci@greendotcorp.com


Website: greendot.com


ADMINISTRATIVE AGENT:
Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Mail Code TX1-492-14-14
901 Main Street
Dallas, Texas 75202-3714
Attention: Christopher Jefferson
Telephone: 972-338-3793
Fax: 214-672-8734
Email: cjefferson@baml.com


Account No.:
Ref: Green Dot Corporation
ABA#
Attention: Credit Services


Other Notices as Administrative Agent:
Primary:
Bank of America, N.A.
135 South LaSalle Street
Chicago, Illinois 60603
Mail Code: IL4-135-09-61
Attention: Christine Trotter, Agency Officer
Telephone: 312-828-4172
Fax: 877-207-0702
Email: Christine.Trotter@baml.com


Secondary:
Bank of America, N.A.
135 South LaSalle Street
Chicago, Illinois 60603
Mail Code: IL4-135-09-61



--------------------------------------------------------------------------------




Attention: Gerund Gore, Agency Officer
Telephone: 312-992-8588
Fax: 312-453-3635
Email: gerund.gore@baml.com


L/C ISSUER:
Bank of America, N.A.
Trade Operations – Scranton Office
1 Fleet Way – 2nd Floor
Mail Code: PA6-580-02-30
Scranton, Pennsylvania 18507
Attention: Al Malave, Vice President
Telephone: 570-496-9622
Facsimile: 800-755-8743
Email: Alfonzo.malave@baml.com


SWING LINE LENDER:
Bank of America, N.A.
Mail Code TX1-492-14-14
901 Main Street
Dallas, Texas 75202-3714
Attention: Christopher Jefferson
Telephone: 972-338-3793
Fax: 214-672-8734
Email: cjefferson@baml.com


Account No.:
Ref: Green Dot Corporation
ABA#
Attention: Credit Services





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
A Borrowing of [Revolving Loans][the Term Loan]
A conversion or continuation of [Revolving Loans][the Term Loan]
1.    On              (a Business Day).
2.    In the amount of $            .
3.    Comprised of             .
[Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of ___ months.
[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01(a) of the
Credit Agreement and (ii) each of the conditions set forth in Sections 5.02(a)
and (b) of the Credit Agreement have been satisfied on and as of the date of
such Borrowing.]
GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: ___________, _____


To:    Bank of America, N.A., as Swing Line Lender


Cc:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of October 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
The undersigned hereby requests a Swing Line Loan:


1.    On              (a Business Day).
2.    In the amount of $            .
With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
Section 2.04(a) of the Credit Agreement and (ii) each of the conditions set
forth in Sections 5.02(a) and (b) of the Credit Agreement have been satisfied on
and as of the date of such Borrowing.




GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT C
FORM OF REVOLVING NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of October 23, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.
GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT D


FORM OF SWING LINE NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement, dated as of
October 23, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swing Line Lender in Dollars in immediately available funds. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.
THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.



























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.
GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:





--------------------------------------------------------------------------------




EXHIBIT E-1
FORM OF TERM NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Credit Agreement, dated as of October 23, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.



















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT E-2


FORM OF INCREMENTAL TERM NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Incremental Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of October 23, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Incremental Term Loan from the date of such Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Incremental Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of its Incremental Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.
THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Incremental Term Note to be
duly executed and delivered by its officer thereunto duly authorized as of the
date and at the place first written above.
GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
For the fiscal [year][quarter] ended _________________, 20___.
I, ______________________, [Title] of GREEN DOT CORPORATION, a Delaware
corporation (the “Borrower”), hereby certify that, to the best of my knowledge
and belief, with respect to that certain Credit Agreement, dated as of October
23, 2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent.:
[Use following paragraph 1 for fiscal year-end financial statements:]


[1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter-end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes. The consolidating statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of the Borrower and its Subsidiaries
during the accounting period covered by the attached financial statements.


3.    A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their respective obligations under the
Loan Documents, and


[select one:]


[to the knowledge of the undersigned during such fiscal period, the Borrower and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]





--------------------------------------------------------------------------------




4.    The financial covenant analyses and calculation as of the last day of and
for the period covered by the financial statements enclosed herewith and set
forth on Schedule 2 attached hereto are true and accurate on and as of the date
of this Certificate.




[signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 20__.


GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:





--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate



--------------------------------------------------------------------------------




Schedule 2 to Compliance Certificate
Computation of Financial Covenants
Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth in this Schedule 2 and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.
1.    Consolidated Leverage Ratio


(a)    Consolidated Funded Indebtedness as of such date


(i)    Funded Indebtedness of the Borrower and its Non-Bank
Subsidiaries on a consolidated basis determined in
accordance with GAAP:


(A)
all obligations, whether current or long-term, for

borrowed money (including the Obligations) and
all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar
instruments                        $        


(B)    all purchase money Indebtedness            $        


(C)    the principal portion of all obligations under conditional
sale or other title retention agreements relating to
property purchased by such Person or any Subsidiary
thereof (other than customary reservations or retentions
of title under agreements with suppliers entered into in
the ordinary course of business)                $        


(D)
all obligations arising under letters of credit (including

standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments        $        


(E)    all obligations in respect of the deferred purchase price
of property or services (other than (x) trade accounts
payable and other expenses accrued in the ordinary
course of business, including without limitation,
deferred compensation and (y) any Earn Out
Obligation or other post-closing balance sheet
adjustment prior to such time as it becomes due and
payable and remains unpaid for thirty days        $        


(F)    the Attributable Indebtedness of Capital Leases,
Securitization Transactions and Synthetic Leases        $        



--------------------------------------------------------------------------------




(G)    all obligations (other than those obligations which are
at the sole discretion of such Person and its Subsidiaries)
of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any
Disqualified Stock, valued at the greater of its
voluntary or involuntary liquidation preference plus
accrued and unpaid dividends                $        


(H)
all Funded Indebtedness of others secured by (or for

which the holder of such Funded Indebtedness has an
existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person,
whether or not the obligations secured thereby have
been assumed                        $        


(I)all Guarantees with respect to Funded Indebtedness of
the types specified in clauses (A) through (H) above of
another Person                        $        


(J)    all Funded Indebtedness of the types referred to in
clauses (A) through (I) above of any partnership or joint
venture (other than a joint venture that is itself a
corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to
the extent that Funded Indebtedness is non-recourse to
such Person (including by operation of law)        $        


(ii)    Consolidated Funded Indebtedness
[(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) +
(a)(i)(F) + (a)(i)(G) + (a)(i)(H) + (a)(i)(I) + (a)(i)(J)]        $        


(b)    Consolidated EBITDA for the period of four fiscal quarters most
recently ended for the Borrower and its Non-Bank Subsidiaries on a
consolidated basis:


(i)    Consolidated Net Income for such period            $        


The following (without duplication) to the extent deducted in
calculating such Consolidated Net Income, all as determined
in accordance with GAAP:


(ii)    Consolidated Interest Charges for such period            $        


(iii)    the provision for federal, state, local and foreign income taxes
payable by the Borrower and its Non-Bank Subsidiaries for
such period, including without limitation any franchise taxes
or other taxes based on income, profits or capital            $        



--------------------------------------------------------------------------------




(iv)    depreciation and amortization expense for such period        $        


(v)    fees, costs and expenses of the Borrower and its Non-Bank
Subsidiaries for such period in connection with the
negotiation, execution and delivery of the Loan Documents
(including any amendment or other modification thereto)
and the consummation of the Transactions, in an aggregate
amount not to exceed $15,000,000 during the term of the
Credit Agreement                        $        


(vi)     fees, costs and expenses of the Borrower and its Non-Bank
Subsidiaries for such period in connection with any equity
offering of the Borrower (other than, for the avoidance of
doubt, the Equity Consideration), any Investment permitted
under Section 8.02 of the Credit Agreement (including, for
the avoidance of doubt, any Permitted Acquisition), any
Disposition permitted under Section 8.05 of the Credit
Agreement or any issuance of bank credit facility or capital
markets Indebtedness permitted under Section 8.03 of the
Credit Agreement (including any refinancing of any such
Indebtedness permitted under Section 8.03 of the Credit
Agreement), in each case, whether or not consummated;
provided, that, the aggregate amount added back pursuant to
this clause (b)(vi) for any four fiscal quarter period shall not
exceed $7,500,000 unless a greater amount is agreed to by the
Administrative Agent in its sole discretion (it being understood
that in no event shall the aggregate amount added to
“Consolidated EBITDA” pursuant to this clause (b)(vi), for any
four fiscal quarter period, exceed an amount equal to ten percent
(10%) of Consolidated EBITDA for such period (prior to
giving effect to any amounts added pursuant to this
clause (b)(vi))                            $        


(vii)
cash litigation expenses and other cash expenses for such

period of the Borrower and its Non-Bank Subsidiaries, in
each case, not in the ordinary course of business; provided,
that, the aggregate amount added back pursuant to this
clause (b)(vii) for any four fiscal quarter period shall not
exceed $7,500,000                        $        


(viii)
any losses during such period resulting from the Disposition

of any asset of the Borrower or any Non-Bank Subsidiary
outside of the ordinary course of business, including, without
limitation, any net loss from discontinued operations and any
net loss on the disposal of discontinued operations        $        


(ix)
non-cash stock based compensation expenses for such period    $        



(x)
any other non-cash charges, expenses or losses for such period




--------------------------------------------------------------------------------




(excluding write-downs of accounts receivable and any other
non-cash charges, expenses or losses to the extent representing
accruals of or reserves for cash expenses in any future period
or an amortization of a prepaid cash expense)            $        



--------------------------------------------------------------------------------




The following (without duplication) to the extent included
in calculating such Consolidated Net Income, all as
determined in accordance with GAAP:


(xi)
all non-cash income or gains for such period            $        



(xii)
any gains during such period resulting from the Disposition

of any asset of the Borrower or any Non-Bank Subsidiary
outside of the ordinary course of business, including, without
limitation, any net income or gain from discontinued
operations and any net income or gain on the disposal of
discontinued operations                        $        


(xiii)
federal, state, local and foreign income tax credits of the

Borrower and its Non-Bank Subsidiaries during such period    $        


(xiv)    the amount of net cost savings and synergies projected by the
Borrower in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of
such period) by the Borrower and its Non-Bank Subsidiaries as
a result of actions taken or to be taken in connection with the
Transactions, net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions1            $        


(xv)    Consolidated EBITDA
[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) + (b)(vi) + (b)(vii)
+ (b)(viii) + (b)(ix) + (b)(x) – (b)(xi) – (b)(xii) – (b)(xiii) +
(b)(xiv)]                            $        


(c)    Consolidated Leverage Ratio
[(a)(ii)/(b)(xv)]                                __________:1.0
















                                               
1 With respect to this (b)(xiv), (1) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate, certifying that such net cost
savings and synergies are reasonably anticipated to be realized within eighteen
(18) months after the Closing Date, are factually supportable and are able to be
accounted for as adjustments pursuant to Article 11 of Regulation S X under the
Securities Act, all as determined in good faith by the Borrower, and (2) no cost
savings or synergies shall be included in any calculation of “Consolidated
EBITDA” pursuant to clause (b)(xiv) to the extent duplicative of any items
otherwise included in such calculation of “Consolidated EBITDA”, whether through
a pro forma adjustment or otherwise, for such period.



--------------------------------------------------------------------------------




2.    Consolidated Fixed Charge Coverage Ratio


(a)    Consolidated EBITDA
[1.(b)(xv) above]                            $        


(b)    Consolidated Maintenance Capital Expenditures for the period
of four fiscal quarters most recently ended                $        


(c)    Consolidated Fixed Charges for the period of four fiscal quarters
most recently ended, for the Borrower and its Non-Bank Subsidiaries
on a consolidated basis, all as determined in accordance with GAAP2 


(i)
Consolidated Cash Taxes for such period            $        



(ii)
the cash portion of Consolidated Interest Charges for

such period                            $        
(iii)
Consolidated Scheduled Funded Debt Payments for

such period                            $        
(iv)
the aggregate amount of cash Restricted Payments made

during such period to Persons other than the Borrower or a
Subsidiary pursuant to Section 8.06(a) of the Credit
Agreement                            $        
(v)
without duplication of clause (c)(i), the aggregate amount

of cash Restricted Payments made by the Borrower during
such period pursuant to Section 8.06(c) of the Credit
Agreement                            $        


(vi)
the aggregate amount of cash Restricted Payments made by

the Borrower during such period pursuant to Section
8.06(g) of the Credit Agreement                    $        


(vii)
Consolidated Fixed Charges

[(c)(i) + (c)(ii) + (c)(iii) + (c)(iv) + (c)(v) + (c)(vi)]        $        


(d)    Consolidated Fixed Charge Coverage Ratio
[((a) – (b))/(c)(vii)]                            __________:1.0




                                               
2 For any calculation of Consolidated Fixed Charges occurring prior to the
one-year anniversary of the Closing Date, actual cash Consolidated Interest
Charges from the Closing Date through the applicable fiscal quarter end shall be
annualized for purposes of calculating the cash portion of Consolidated Interest
Charges for the relevant calculation period of four fiscal quarters.





--------------------------------------------------------------------------------




EXHIBIT G
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 20__, is
by and between _____________________, a ___________________ (the “Subsidiary”),
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of October 23,
2014, by and among GREEN DOT CORPORATION, a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.
All of the defined terms in the Credit Agreement are incorporated herein by
reference.
The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”. Accordingly, the Subsidiary hereby
agrees as follows with the Administrative Agent, for the benefit of the holders
of the Obligations:
1.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender, each Swap Bank, each Treasury Management Bank, and the Administrative
Agent, as provided in Article IV of the Credit Agreement, the prompt payment of
the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.
2.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of a “Grantor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Secured Parties (as such term is defined in Section 1 of the
Security Agreement), a continuing security interest in, and a right of set off
against any and all right, title and interest of the Subsidiary in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Subsidiary.
3.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Pledge Agreement, and shall have all the obligations of an “Pledgor” (as such
term is defined in the Pledge Agreement) thereunder as if it had executed the
Pledge Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Pledge Agreement. Without limiting generality of the foregoing terms of this
paragraph 3, the Subsidiary hereby grants to the Administrative Agent, for the
benefit of the Secured Parties (as such term is defined in Section 1 of the
Pledge Agreement), a continuing security interest in, and a right of set off
against any and



--------------------------------------------------------------------------------




all right, title and interest of the Subsidiary in and to the Pledged Collateral
(as such term is defined in Section 2 of the Pledge Agreement) of the
Subsidiary.
4.    The Subsidiary hereby represents and warrants to the Administrative Agent,
for the benefit of the holders of the Obligations, that:
(i)    The Subsidiary's chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the Subsidiary keeps its books and records at such
locations.
(ii)    The location of all owned and leased real property of the Subsidiary is
as shown on Schedule 2 attached hereto.
(iii)    The Subsidiary's legal name and jurisdiction of organization is as
shown in this Agreement and the Subsidiary has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3 attached
hereto.
(iv)    Set forth on Schedule 4 attached hereto is a complete and accurate list
of each Subsidiary of the Subsidiary, together with (a) jurisdiction of
organization, (b) number of shares of each class of Equity Interests
outstanding, (c) number and percentage of outstanding shares of each class owned
(directly or indirectly) by such Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.
(v)    The patents, copyrights, and trademarks listed on Schedule 5 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the Subsidiary with the United States
Copyright Office and the United States Patent and Trademark Office.
(vi)    The deposit accounts and investment accounts listed on Schedule 6
attached hereto constitute all of the deposit accounts and securities accounts
owned by the Subsidiary.
5.    The address of the Subsidiary for purposes of all notices and other
communications is ____________________, ____________________________, Attention
of ______________ (Facsimile No. ____________).
6.    The Subsidiary hereby waives acceptance by the Administrative Agent, any
Lender or any other holder of the Obligations of the guaranty by the Subsidiary
under Article IV of the Credit Agreement upon the execution of this Agreement by
the Subsidiary.
7.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------




8.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.
[signature pages follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, has caused
the same to be accepted by its authorized officer, as of the day and year first
above written.
[SUBSIDIARY]
By:                    
Name:    
Title:    
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                    
Name:    
Title:    





--------------------------------------------------------------------------------




Schedule 1


[Chief Executive Office, Tax Identification Number, Organization Identification
Number
and Chief Place of Business of Subsidiary]



--------------------------------------------------------------------------------




Schedule 2


[Owned and Leased Real Property]



--------------------------------------------------------------------------------




Schedule 3


[Mergers, Consolidations, Changes in Structure and Tradenames]



--------------------------------------------------------------------------------




Schedule 4


[Subsidiaries]



--------------------------------------------------------------------------------




Schedule 5


[Patents, Copyrights, and Trademarks]



--------------------------------------------------------------------------------




Schedule 6


[Deposit and Securities Accounts]





--------------------------------------------------------------------------------




EXHIBIT H
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

[Assignor [is][is not] a Defaulting Lender.]
2.
Assignee:    ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]3]
3.
Borrower:    GREEN DOT CORPORATION, a Delaware corporation

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    Credit Agreement dated as of October 23, 2014, among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent



                                               
3 Select as applicable.



--------------------------------------------------------------------------------






6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans
 
$
$
   %
 
$
$
   %
 
$
$
   %



[7.    Trade Date:        ______________]
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[signature pages follow]






















                                               
4Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.)
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Name:
Title:
[Consented to and]7 Accepted:
BANK OF AMERICA, N.A.,
Administrative Agent
By_________________________________
Name:
Title:
[Consented to:]8 
[BANK OF AMERICA, N.A., as [L/C Issuer][and Swing Line Lender]
By________________________________
Name:
Title:
[GREEN DOT CORPORATION,
a Delaware corporation]9 
By:                    
Name:
Title:
                                               
7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8 To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.
9 To be added unless (1) an Event of Default has occurred and is continuing at
the time of such assignment, (2) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund or (3) the assignment is made during the primary
syndication of the credit facilities.



--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.



--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.







--------------------------------------------------------------------------------




EXHIBIT I-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of October 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8 BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___







--------------------------------------------------------------------------------




EXHIBIT I-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of October 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:                
Name:                
Title:                
Date:        , 20___







--------------------------------------------------------------------------------




EXHIBIT I-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of October 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___







--------------------------------------------------------------------------------




EXHIBIT I-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as of October 23, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[NAME OF LENDER]
By:                
Name:                
Title:                
Date:        , 20___







--------------------------------------------------------------------------------




EXHIBIT J
FORM OF SECURED PARTY DESIGNATION NOTICE
Date: _________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.
W I T N E S S E T H :

WHEREAS, Green Dot Corporation, a Delaware corporation (the “Borrower”), the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent have entered into that certain Credit
Agreement, dated as of October 23, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
certain loans and financial accommodations have been made to the Borrower;
WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement][Swap
Contract] as a [“Secured Treasury Management Agreement”][“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;
WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and
WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:
1.    Designation. [_____________] hereby designates the [Treasury Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured
Treasury Management Agreement”][“Secured Swap Agreement”] and hereby represents
and warrants to the Administrative Agent that such [Treasury Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated. By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement][Secured Swap Agreement] and hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Treasury Management Agreement][Swap Contract]. Without limiting
the foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(b) of the Credit Agreement.



--------------------------------------------------------------------------------




2.    GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
[signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.
DESIGNOR:
By:                    
Name:                    
Title:                    
BANK OF AMERICA, N.A., as Administrative Agent
By:                    
Name:                    
Title:                    





--------------------------------------------------------------------------------




Schedule 1
To Secured Party Designation Notice





--------------------------------------------------------------------------------




EXHIBIT K


FORM OF INCREMENTAL TERM LOAN JOINDER AGREEMENT


THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of __________,
201__ (this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Loan Lenders” on the signature pages hereto (each, an
“Incremental Term Loan Lender”), Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party hereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of October 23, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and the
Administrative Agent, the Lenders have agreed to provide the Borrower with the
credit facilities provided for therein;


WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Loan Lender provide a portion of an
Incremental Term Loan under the Credit Agreement; and


WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of an
Incremental Term Loan on the terms and conditions set forth herein and to become
an “Incremental Term Loan Lender” under the Credit Agreement in connection
therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Each Incremental Term Loan Lender severally agrees to make its portion of
an Incremental Term Loan in a single advance to the Borrower on the date hereof
in the amount of its respective Incremental Term Loan Commitment; provided that,
after giving effect to such advances, the Outstanding Amount of such Incremental
Term Loan shall not exceed the aggregate amount of the Incremental Term Loan
Commitments of the Incremental Term Loan Lenders. The Incremental Term Loan
Commitment and Applicable Percentage for each of the Incremental Term Loan
Lenders shall be as set forth on Schedule 2.01 attached hereto. The existing
Schedule 2.01 to the Credit Agreement shall be deemed to be amended to include
the information set forth on Schedule 2.01 attached hereto.


2.    The Applicable Rate with respect to the Incremental Term Loan shall be (a)
[_______%], with respect to Eurodollar Rate Loans, and (b) [_______%], with
respect to Base Rate Loans.


3.    The Incremental Term Loan Maturity Date shall be [            ].


4.    The Borrower shall repay to the Incremental Term Loan Lenders the
principal amount of the Incremental Term Loan in quarterly installments on the
dates set forth below as follows:





--------------------------------------------------------------------------------






Date
Principal
Amortization Payment


Date
Principal
Amortization Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Incremental Term Loan Maturity Date


Outstanding Amount
Total:
 



5.    Each Incremental Term Loan Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender under the Credit Agreement, (ii)
it meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as an Incremental Term Loan Lender thereunder
and shall have the obligations of an Incremental Term Loan Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Incremental Term Loan Lender, and (v) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as an Incremental Term Loan Lender.


6.    Each of the Administrative Agent, the Borrower and the Guarantors agrees
that, as of the date hereof, each Incremental Term Loan Lender shall (a) be a
party to the Credit Agreement and the other Loan Documents, (b) be an
“Incremental Term Loan Lender” for all purposes of the Credit Agreement and the
other Loan Documents and (c) have the rights and obligations of an Incremental
Term Loan Lender under the Credit Agreement and the other Loan Documents.


7.    The address of each Incremental Term Loan Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Incremental Term Loan Lender to the
Administrative Agent.


8.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.


9.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDERS:                            


By:                    
Name:
Title:




BORROWER:            GREEN DOT CORPORATION,
a Delaware corporation


By:                    
Name:
Title:


GUARANTORS:                            


By:                    
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT L


FORM OF NOTICE OF LOAN PREPAYMENT


TO:    Bank of America, N.A., as [Administrative Agent][and Swing Line Lender]


RE:
Credit Agreement, dated as of October 23, 2014 (as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Green Dot Corporation, a Delaware corporation (the “Borrower”),
the Guarantors party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent



DATE:    ___________, _____


The Borrower hereby notifies the [Administrative Agent][and the Swing Line
Lender] that on _____________, pursuant to the terms of Section 2.05 of the
Credit Agreement, the Borrower intends to prepay/repay the following Loans as
more specifically set forth below:


Voluntary prepayment of [Revolving Loans][the Term Loan][Incremental Term Loans]
in the following amount(s):


Eurodollar Rate Loans: $            
Applicable Interest Period:            


Base Rate Loans: $            


Voluntary prepayment of Swing Line Loans in the following amount(s): $        


[This notice of prepayment is conditioned upon [the effectiveness of other
credit facilities or capital raising/the consummation of a particular
Disposition/the occurrence of a change of control], and such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified prepayment date) if such condition is not
satisfied.]


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.




[Signature page follows]



--------------------------------------------------------------------------------




The Borrower has caused this Notice of Loan Prepayment to be duly executed and
delivered as of the date first above written.


GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT M


FORM OF SOLVENCY CERTIFICATE


October 23, 2014


This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[5.01(j)] of the Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Green Dot Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.


I, [__], the Chief Financial Officer of the Borrower, on behalf of the Borrower
and each Guarantor and not in my individual capacity, DO HEREBY CERTIFY that I
have made such investigation and inquiries as to the financial condition of the
Borrower and the Guarantors as I have deemed necessary and prudent for the
purposes of providing this Certificate. I acknowledge that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the making of Loans under the Credit Agreement. I further
certify, as of the date hereof, based upon (i) facts and circumstances as they
exist as of the date hereof (and disclaiming any responsibility for changes in
such facts or circumstances after the date hereof ) and (ii) such materials and
information as I have deemed relevant to the determination of the matters set
forth in this certificate, after giving effect to the consummation of the
Transaction and the related transactions contemplated by the Credit Agreement
including the making of the Loans under the Credit Agreement on the date hereof,
and after giving effect to the application of the proceeds of such Loans:


1.    The sum of the liabilities (including contingent liabilities) of the
Borrower and the Guarantors, on a consolidated basis, does not exceed the
present fair value of the present assets of Borrower and the Guarantors, on a
consolidated basis.
2.    The capital of the Borrower and the Guarantors, on a consolidated basis,
is not unreasonably small in relation to the operation of their business as
contemplated on the date hereof.
3.    The Borrower and the Guarantors, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur,
liabilities including current obligations, beyond their ability to pay such
liabilities as they become absolute and matured in the ordinary course of
business.
4.    The present fair saleable value of the present assets of the Borrower and
the Guarantors, on a consolidated basis, is not less than the amount that such
Person will be required to pay the probable liabilities (including contingent
liabilities) as such liabilities become absolute and matured in the ordinary
course of business.
5.    For purposes of this Certificate, the amount of any contingent liability
has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standards No. 5).



--------------------------------------------------------------------------------




6.    In reaching the conclusions set forth in this Certificate, the undersigned
has made such other investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of and risks related to the
particular business anticipated to be conducted by the Borrower and the
Guarantors, on a consolidated basis, after consummation of the Transaction and
the related transactions contemplated by the Credit Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.




GREEN DOT CORPORATION,
a Delaware corporation
By:                    
Name:
Title:    Chief Financial Officer



